                      Case 18-12808-KG         Doc 96       Filed 01/30/19        Page 1 of 95




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                                 )
In re:                                                           )    Chapter 11
                                                                 )
WHITE EAGLE ASSET PORTFOLIO, LP, et al.,1                        )    Case No. 18-12808 (KG)
                                                                 )
                                    Debtors.                     )    (Jointly Administered)
                                                                 )
                                                                      Re: Docket No. 95
                                                                 )

               DECLARATION OF ANDREW ZATZ IN SUPPORT OF
          MOTION OF CLMG CORP. AND LNV CORPORATION FOR ENTRY
      OF AN ORDER DIRECTING DISCOVERY FROM THE DEBTORS PURSUANT
      TO RULE 2004 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE

          I, Andrew T. Zatz, declare as follows:

          1.          I am a partner of the firm of White & Case LLP, counsel to CLMG Corp. and

LNV Corporation, as administrative agent and sole lender, respectively, under the Second

Amended and Restated Loan and Security Agreement, dated as of January 31, 2017, in the

above-captioned cases. I submit this declaration in support of the Motion of CLMG Corp. and

LNV Corporation for Entry of an Order Directing Discovery from the Debtors Pursuant to Rule

2004 of the Federal Rules of Bankruptcy Procedure [Docket No. 95] (the “Motion”).2

          2.          Attached to this declaration are, to the best of my knowledge, true and correct

copies of the following documents:

                    Exhibit 1:    White Eagle Asset Portfolio, LP Agreement of Limited
                                  Partnership



1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, where applicable, include: White Eagle Asset Portfolio, LP (0691); White Eagle General Partner, LLC
(8312); and Lamington Road Designated Activity Company (7738). The location of the Debtors’ service address in
these chapter 11 cases is 5355 Town Center Road, Suite 701, Boca Raton, FL 33486.
2
     Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.




AMERICAS 98111360
ACTIVE\87299743.v1-1/30/19
                      Case 18-12808-KG     Doc 96       Filed 01/30/19   Page 2 of 95




                    Exhibit 2:   Limited Liability Company Agreement of White Eagle
                                 General Partner, LLC

                    Exhibit 3:   Articles of Association of Lamington Road Designated
                                 Activity Company

I declare, under penalty of perjury, that the foregoing is true and correct to the best of my

knowledge, information and belief.

3. ¶




Dated: January 30, 2019                                 /s/ Andrew T. Zatz
       New York, New York                               ANDREW T. ZATZ




                                                    2

AMERICAS 98111360
ACTIVE\87299743.v1-1/30/19
                    Case 18-12808-KG   Doc 96   Filed 01/30/19    Page 3 of 95




                                          Exhibit 1

                                White Eagle Asset Portfolio, LP
                               Agreement of Limited Partnership




AMERICAS 98111360
                    Case 18-12808-KG           Doc 96      Filed 01/30/19       Page 4 of 95




                                      WHITE EAGLE ASSET PORTFOLIO, LP

                                   AGREEMENT OF LIMITED PARTNERSHIP

                        This Agreement of Limited Partnership (together with the attached schedules, this
         "Agreement") effective as of May 16, 2014 (the "Effective Date"), is between White Eagle
         General Partner, LLC, a Delaware limited liability company, as general partner, and Markley
         Asset Portfolio, LLC, a Delaware limited liability company, as limited partner.

                                         PRELIMINARY STATEMENTS:



                       White Eagle Asset Portfolio, LLC, a Delaware limited liability company (the
         "Company") was formed on March 27, 2013. Effective May 16, 2014, the Company was
         converted from a Delaware limited liability company into a Delaware limited partnership
         pursuant to Section 17-217 of the Delaware Revised Uniform Limited Partnership Act (6 Del. C.
         § 17-101 et seq.), as amended from time to time (the "Act"). The Partners agree that upon
         conversion of the Company into a limited partnership (the "Partnership"), the Agreement of
         Limited Partnership of the Partnership shall read as follows:


                                                   AGREEMENT:

                       In consideration of the mutual agreements herein contained and other good and
         valuable consideration, receipt of which is acknowledged, the parties to this Agreement agree as
         follows:

                         Section 1.     Definitions.

                         When used in this Agreement, the following terms shall have the meanings set
         forth below:

                        "Act" has the meaning set forth for such term in the Preliminary Statements.

                       "Administrative Agent" means the Person acting in its capacity as Administrative
         Agent under the Loan and Security Agreement, and its permitted successors and assigns

                         "Affiliate" means, as to any Person, any other Person (i) that directly or indirectly,
         through one or more intermediaries, controls or is controlled by, or is under common control
         with, such Person, (ii) that directly or indirectly beneficially owns or holds ten percent (10%) or
         more of any class of voting securities/equities of such Person, or (iii) ten percent (10%) or more
         of the voting securities/equities of which is directly or indirectly beneficially owned or held by
         the Person in question. The term "control" as used in this definition means the possession,
         directly or indirectly, of the power to direct or cause direction of the management and policies of
         a Person, whether through the ownership of voting securities/equities, by control, or otherwise.




4016-5664-1050.4
                    Case 18-12808-KG           Doc 96      Filed 01/30/19       Page 5 of 95




                      "Aggregate Participation Interest" has the meaning assigned to that term in the
         Loan and Security Agreement.

                      "Agreement" means this Agreement of Limited Partnership as from time to time
         amended pursuant to Section 12.

                         "Bankruptcy" means, with respect to any Person, if such Person (i) makes an
         assignment for the benefit of creditors, (ii) files a voluntary petition in bankruptcy, (iii) is
         adjudged a bankrupt or insolvent, or has entered against it an order for relief, in any bankruptcy
         or insolvency proceedings, (iv) files a petition or answer seeking for itself any reorganization,
         arrangement, composition, readjustment, liquidation or similar relief under any statute, law or
         regulation, (v) files an answer or other pleading admitting or failing to contest the material
         allegations of a petition filed against it in any proceeding of this nature, (vi) seeks, consents to or
         acquiesces in the appointment of a trustee, receiver or liquidator of the Person or of all or any
         substantial part of its properties, or (vii) if sixty (60) days after the commencement of any
         proceeding against the Person seeking reorganization, arrangement, composition, readjustment,
         liquidation or similar relief under any statute, law or regulation, if the proceeding has not been
         dismissed, or if within sixty (60) days after the appointment without such Person's consent or
         acquiescence of a trustee, receiver or liquidator of such Person or of all or any substantial part of
         its properties, the appointment is not vacated or stayed, or within sixty (60) days after the
         expiration of any such stay, the appointment is not vacated. The foregoing definition of
         "Bankruptcy," in conjunction with Section 9(f) of this Agreement, is intended to and shall
         supersede the events of withdrawal set forth in Sections 17-402(a)(4) & (5) of the Act.

                       "Borrower Interest Pledge Agreement" has the meaning set forth in the Loan and
         Security Agreement.

                         "Capital Contribution" means, as to any Partner, the sum of (i) the Partners' initial
         capital contribution payments actually made to the Partnership and (ii) the Partner's additional
         capital contributions, if any, to the Partnership.

                        "Certificate of Limited Partnership" means the Certificate of Limited Partnership
         of the Partnership filed with the office of the Secretary of State of the State of Delaware on May
         16, 2014.

                        "Change of Control" has the meaning set forth in the Loan and Security
         Agreement.

                       "Code" shall mean the Internal Revenue Code of 1986, as amended, and as it may
         be further amended from time to time, any successor statutes thereto, and applicable United
         States Department of Treasury regulations issued pursuant thereto in temporary or final form.

                         "Contribution Agreement" means each of (i) that certain Contribution Agreement,
         dated as of April 29, 2013, by and between Markley Asset Portfolio, LLC, a Delaware limited
         liability company, as the transferor, and the Partnership, as the transferee, and (ii) that certain
         Contribution Agreement, dated as of May 16, 2014, by and between the Limited Partner, as the
         transferor, and the Partnership, as the transferee, as the same may be amended, supplemented or
         otherwise modified from time to time in accordance with the Transaction Documents.


4816-5664-1050.4
                    Case 18-12808-KG          Doc 96      Filed 01/30/19       Page 6 of 95




                         "General Partner" means White Eagle General Partner, LLC, a Delaware limited
          liability company, together with any other Person who becomes the or a general partner of the
          Partnership pursuant to this Agreement.

                        "General Partner Independent Manager" means the individual who is designated
          as the "Independent Manager" of the General Partner pursuant to the terms of the General
          Partner Limited Liability Company Agreement.

                         "General Partner Limited Liability Company Agreement" means that certain
         Limited Liability Company Agreement of White Eagle General Partner, LLC, a Delaware
         limited liability company, effective as of May 16, 2014, as the same may be amended,
         supplemented or otherwise modified from time to time in accordance with the Transaction
         Documents.

                        -Limited Partner" means Markley Asset Portfolio, LI,C, a Delaware limited
         liability company, together with any other Person who is admitted in accordance with the terms
         of Section 11(b) (but such additional Persons shall become Limited Partners only upon their
         having been formally admitted under the terms hereof). Such term shall also include those
         Persons who become a Substituted Limited Partner pursuant to this Agreement.

                        "Loan and Security Agreement" means that certain Amended and Restated Loan
         and Security Agreement intended to be entered into on or around May 16, 2014 by and among
         the Partnership, as the borrower, the Administrative Agent and the other Persons parties thereto.

                        "Majority in Interest of the Partners" means Partners owning in the aggregate
         more than fifty percent (50%) of the Percentage Interests in the Partnership.

                         "Material Action" means to consolidate or merge the Partnership with or into any
         Person or sell all or substantially all of the assets of the Partnership, or institute proceedings to
         have the Partnership be adjudicated bankrupt or insolvent, or consent to the institution of
         bankruptcy or insolvency proceedings against the Partnership or file a petition seeking, or
         consent to, reorganization or relief with respect to the Partnership under any applicable federal or
         state law relating to bankruptcy, or consent to the appointment of a receiver, liquidator, assignee,
         trustee, sequestrator (or other similar official) of the Partnership or a substantial part of its
         property, or make any assignment for the benefit of creditors of the Partnership, or admit in
         writing the Partnership's inability to pay its debts generally as they become due, or declare or
         effectuate a moratorium on the payment of any obligation, or take action in furtherance of any
         such action, or, to the fullest extent permitted by law, dissolve or liquidate the Partnership.

                         "Obligations" shall mean the indebtedness, liabilities and obligations of the
         Partnership under or in connection with the Transaction Documents or any related document as
         in effect as of any date of determination, including, without limitation, the Aggregate
         Participation Interest.

                       "Partners" means, collectively, the General Partner and the Limited Partners who
         have executed this Agreement.

                        "Partnership" means the limited partnership formed pursuant to this Agreement.


4816-5664-1050.4
                    Case 18-12808-KG          Doc 96      Filed 01/30/19      Page 7 of 95




                        "Percentage Interest" has the meaning set forth for such term in Section 6(b).

                       -Person" means any individual, corporation, partnership, joint venture, limited
         liability company, limited liability partnership, association, joint stock company, trust,
         unincorporated organization, or other organization, whether or not a legal entity, and any
         governmental authority.

                        "Policies" has the meaning assigned to that term in Section 4(a).

                        "Special Purpose Entity" means a Person (other than a natural person) whose
         organizational documents contain restrictions on its purpose and activities and impose
         requirements to preserve its separateness that are substantially similar to those of the Partnership
         or the General Partner and which has an independent director or an independent manager whose
         function is similar to those of the Partnership or the General Partner.

                        "Special Purpose Provisions" means Sections I, 4, 5, 7, 9, 10, I 1, 12, 13, 15,
         16(a), 16(b), 16(e) and 16(t) of this Agreement.

                       "Substituted Limited Partner" means a Person who is admitted to the Partnership
         by the General Partner according to Section 11(b).

                       "Transaction Documents" has the meaning assigned to that term in the Loan and
         Security Agreement.

                        "Transferred Assets" has the meaning set forth in each of the Contribution
         Agreements

                        Section 2.      Formation and Agreement of Limited Partnership.

                      (a) The Partners have caused the formation of WHITE EAGLE ASSET
        PORTFOLIO, LP, a Delaware limited partnership (the "Partnership"), by filing the Certificate of
        Limited Partnership and the entering into of this Agreement.

                        Section 3.      Name; Term; Places of Business; Registered Agent and Offices.

                         (a) Name.    The name of the Partnership is "WHITE EAGLE ASSET
        PORTFOLIO, LP". All business of the Partnership shall be conducted under such name and titles
        to all assets or property owned by the Partnership shall be held in such name.

                       (b) Term. Subject to the provisions of Section 5 and Section 13 hereof, the term of
        the Partnership shall commence as of the Effective Date and shall, unless earlier dissolved
        pursuant to Section 13 hereof, continue for a period ending on the date on which the Partnership
        is dissolved by judicial decree. To the fullest extent permitted by law, each Partner expressly
        waives any right it might have to seek a judicial decree dissolving the Partnership for so long as
        any Obligations are outstanding.

                       (c) Principal Place of Business. The principal place of business and the office of
        the Partnership and the address where records are kept for inspection purposes is the office of the


4816-5664-1050.4
                    Case 18-12808-KG           Doc 96     Filed 01/30/19       Page 8 of 95




        General Partner as set forth in Section 3(d). General Partner may designate such other principal
        place of business or other places to be used as additional Partnership offices for the purpose of
        carrying on the business of the Partnership.

                      (d) Address of General Partner. The address of the General Partner is c/o AMS
        Limited, The Continental Building, 25 Church Street, PO Box Hm265, Hamilton HMAX,
        Bermuda, or such other location as may hereafter be determined by the General Partner.

                        (c) Registered Office and Agent. The name of the Partnership's registered agent
        for service of process shall be Corporation Service Company, and the address of the Partnership's
        registered agent and the address of the Partnership's registered office in the State of Delaware
        shall be do Capitol Services, Inc., 1675 South State Street, Suite B, Dover, Delaware 19901. The
        registered agent and the registered office of the Partnership may be changed from time to time by
        the General Partner.

                      (1) Names and Addresses of the Limited Partners. The name and business address
        of each Limited Partner is set forth on the attached Schedule A.

                        (g) 'treatment of Interest. Each Partner's partner interest in the Partnership shall
        constitute a "security" within the meaning of (i) Article 8 of the Uniform Commercial Code
        (including Section 8-102(a)(15) thereof) as in effect from time to time in the State of Delaware (6
        Dcl. C. § 8-101, et seq.) and (ii) the Uniform Commercial Code of any other applicable
        jurisdiction that now or hereafter substantially includes the 1994 revisions to Article 8 thereof as
        adopted by the American Law Institute and the National Conference of Commissioners on
        Uniform State Laws and approved by the American Bar Association on February 14, 1995 (and
        each partner interest in the Partnership shall be treated as such a "security" for all such purpose,
        including, without limitation perfection of the security interest therein under Article 8 and 9 of the
        applicable Uniform Commercial Code as the Partnership has "opted-in" to such provisions). The
        Partnership shall maintain books for the purpose of registering the transfer of the partner interests
        in the Partnership and all pledges of a partner interest, an Interest Certificate (as hereinafter
        defined) and the rights represented thereby shall be recorded on Schedule B hereto, as amended
        from time to time. Notwithstanding any other provision of this Agreement to the contrary, to the
        extent that any provision of this Agreement is inconsistent with any no-waivable provision of
        Article 8 of the Uniform Commercial Code (including Section 8-102(a)(15) thereof) as in effect
        from time to time in the State of Delaware (6 Del. C. § 8-101, et seq.), such provision of Article 8
        shall control.

                        (h) Interest Certificates. Upon the issuance of a partner interest to a Partner in
        accordance with the provisions of this Agreement, the Partnership shall issue one or more Interest
        Certificates in the name of such Partner. Each such Interest Certificate shall be denominated in
        terms of the percentage of partner interest evidenced by such Interest Certificate and shall be
        signed by the General Partner of the Partnership. "Interest Certificate" means a certificate issued
        by the Partnership which evidences the ownership of one or more Interests.




4816-5664-1050.4
                    Case 18-12808-KG           Doc 96      Filed 01/30/19      Page 9 of 95




                         Section 4,     Purposes.

                       (a) The purpose to be conducted or promoted by the Partnership is to engage in the
        following activities:

                         (i)     to acquire, own, hold, transfer, otherwise deal with, and exercise any right,
                                 power, privilege, or other incident of ownership, possession, or control
                                 relating to life settlements ("Policies") which Policies shall be pledged to
                                 the Administrative Agent pursuant to the Transaction Documents;

                         (ii)    to execute and deliver, and to exercise and perform all of its rights and
                                 obligations under or relating to, the Transaction Documents;

                         (iii)   to engage in any lawful act or activity and to exercise any powers
                                 permitted to limited partnerships organized under the laws of the State of
                                 Delaware that are necessary, appropriate, or convenient to accomplishing
                                 the preceding purposes; and

                         (iv)    to take all other actions that are necessary to maintain the existence of the
                                 Partnership in good standing under the laws of the State of Delaware and
                                 to qualify the Partnership to do business in any other jurisdiction in which
                                 that qualification, in the judgment of the General Partner, is required or
                                 appropriate.

                       (b) The Partnership, and the General Partner on behalf of the Partnership, may
        enter into and perform the Transaction Documents and all documents, agreements, certificates or
        financing statements contemplated thereby or related thereto, all without any further act, vote or
        approval of any other Partner or other Person notwithstanding any other provision of this
        Agreement, the Act or applicable law, rule or regulation. The foregoing authorization shall not be
        deemed a restriction on the powers of the General Partner or any other Person to enter into other
        agreements on behalf of the Partnership.

                        Section 5.      Limits on Powers of the General Partner; Special Purpose
         Entity/Separateness.


                       (a) Notwithstanding any other provision of this Agreement and any provision of
        law that otherwise so empowers the Partnership, the General Partner, the Limited Partners or any
        other Person, so long as any Obligation is outstanding, none of the General Partner, the Limited
        Partners or any other Person shall be authorized or empowered, nor shall they permit the
        Partnership, without the prior unanimous written consent of the General Partner and the General
        Partner Independent Manager, to take any Material Action; provided, however, that, so long as
        any Obligation is outstanding, the General Partner may not vote on, or authorize the taking of, any
        Material Action unless there is at least one General Partner Independent Manager then serving in
        such capacity.

                      (h) Without limiting any, and subject to all, other covenants of the Partnership
        contained in this Agreement, so long as any Obligation is outstanding, the Partnership shall



4816-5664-1050.4
                   Case 18-12808-KG          Doc 96      Filed 01/30/19       Page 10 of 95




        conduct its business and operations separate and apart from that of any other Person and in
        furtherance of the foregoing:



                             (i)     The Partnership shall maintain its accounts, financial statements,
                                     books, accounting and other records, and other documents of the
                                     Partnership separate from those of any other Person and ensure all
                                     audited financial statements of any Person that uses consolidated
                                     financial statements to include the Partnership contain notes clearly
                                     stating that (1) all of the Partnership's assets are owned by the
                                     Partnership and (2) the Partnership is a separate entity.

                             (ii)    The Partnership shall not commingle or pool any of its funds or
                                     assets with those of any Affiliate or any other Person, and it shall
                                     hold all of its assets in its own name, except as otherwise permitted
                                     or required under the Transaction Documents.

                             (iii)   The Partnership shall conduct its own business in its own name and,
                                     for all purposes, shall not operate, or purport to operate, collectively
                                     as a single or consolidated business entity with respect to any Person.

                             (iv)    The Partnership shall pay its own debts, liabilities and expenses
                                     (including overhead expenses, if any, and operating expenses) only
                                     out of its own assets as the same shall become due.

                             (v)     The Partnership has observed, and shall observe all (A) Delaware
                                     limited partnership formalities and (B) other organizational
                                     formalities, in each case to the extent necessary or advisable to
                                     preserve its separate existence, and shall preserve its existence, and it
                                     shall not, nor shall it permit any Affiliate or any other Person to,
                                     amend, modify or otherwise change its limited partnership agreement
                                     in a manner that would adversely affect the existence of the
                                     Partnership as a bankruptcy-remote special purpose entity.

                             (vi)    The Partnership does not, and shall not, (A) guarantee, become
                                     obligated for, or hold itself or its credit out to be responsible for or
                                     available to satisfy, the debts or obligations of any other Person or
                                     (B) control the decisions or actions respecting the daily business or
                                     affairs of any other Person.

                             (vii) The Partnership shall, at all times, hold itself out to the public as a
                                   legal entity separate and distinct from any other Person.

                             (viii)The Partnership shall not identify itself as a division of any other
                                   Person,




                                                         -7-
4816-5664-1050.9
                    Case 18-12808-KG          Doc 96     Filed 01/30/19       Page 11 of 95




                            (ix)      The Partnership shall maintain its assets in such a manner that it will
                                      not be costly or difficult to segregate, ascertain or identify its
                                      individual assets from those of any Affiliate or any other Person.

                            (x)       The Partnership shall not use its separate existence to perpetrate a
                                      fraud in violation of applicable law.

                            (xi)      The Partnership shall not act with an intent to hinder, delay or
                                      defraud any of its creditors in violation of applicable law.

                            (xii) The Partnership shall maintain an arm's length relationship with its
                                  Affiliates.

                            (xiii)Except as permitted by or pursuant to the Transaction Documents,
                                  the Partnership shall not grant a security interest or otherwise pledge
                                  its assets for the benefit of any other Person.

                            (xiv) The Partnership shall not acquire any securities or debt instruments
                                  of any other Partnership, its Affiliates or any other Person.

                            (xv) The Partnership shall not make loans or advances to any Person,
                                 without the prior written consent of the Administrative Agent, except
                                 as permitted by or pursuant to the Transaction Documents.

                            (xvi)The Partnership shall make no transfer of its assets except as
                                 permitted by or pursuant to the Transaction Documents.

                            (xvii)      The Partnership shall file its own tax returns separate from those of
                                      any other Person or entity, except to the extent that the Partnership is
                                      not required to file tax returns under applicable law or is not
                                      permitted to file its own tax returns separate from those of any other
                                      Person.

                            (xviii)    The Partnership shall not acquire obligations or securities of its
                                      members.

                            (xix) The Partnership shall use separate stationery, invoices and checks.

                            (xx) The Partnership shall correct any known misunderstanding regarding
                                 its separate identity.

                            (xxi) The Partnership shall intend to maintain adequate capital in light of
                                  its contemplated business operations.

                            (xxii)     The Partnership shall comply with all of the covenants described in
                                      Section 9(f) of the Loan and Security Agreement.




                                                          -8-
48' 0-5664-1050 4
                   Case 18-12808-KG           Doc 96      Filed 01/30/19       Page 12 of 95




         Failure of the Partnership, or the Member on behalf of the Company, to comply with any of the
         foregoing covenants or any other covenants contained in this Agreement shall not affect the
         status of the Partnership as a separate legal entity or the limited liability of the General Partner.


                       (c) As long as any Obligation is outstanding, the Partnership shall have a Special
        Purpose Entity holding at most a 0.01% interest in the Partnership acting as the General Partner.
        Upon the withdrawal, dissolution, or other event that causes White Eagle General Partner, LLC,
        to cease to be a general partner of the Partnership, a new general partner shall immediately be
        appointed and an acceptable non-consolidation opinion concerning such new general partner and
        its equityholders shall be delivered to the Administrative Agent. As long as any Obligation is
        outstanding, the Partnership shall not have any general partners that are not Special Purpose
        Entities.

                      (d) Notwithstanding anything to the contrary contained in this Agreement, for so
        long as any Obligation remains outstanding, the Partnership shall always have only one General
        Partner and one Limited Partner.

                        Section 6.      Capital Contributions; Percentage Interests.

                       (a) Each Partner will make Capital Contributions to the capital of the Partnership
        as soon as reasonably practicable and in amounts requested by the General Partner. The General
        Partner shall be under no obligation to request additional Capital Contributions from the Partners
        and the obligation of the Partners to make such Capital Contributions shall not be deemed to be an
        asset of the Partnership until such time as all of the Partners have made their pro rata share of
        such Capital Contribution to the Partnership.

                      (b) Each Partner shall have an interest in the Partnership expressed as a percentage
        of the whole ("Percentage Interest"), with the current Percentage Interest in the Partnership of
        each Partner being as follows:

                                         Partner                        Percentage Interest
                       White Eagle General Partner, LLC                         0.10%
                       Markley Asset Portfolio, LLC                            99.90%

                        (c) The Limited Partner shall not be liable for any of the debts, obligations or other
       liabilities of the Partnership solely by reason of being a limited partner of the Partnership, and no
       Partner shall be required to contribute any additional capital to the Partnership other than the
       initial contributions heretofore made. No Partner will have any obligation to restore any negative
       or deficit balance in its capital account, including any negative or deficit balance in its capital
       account upon liquidation and dissolution of the Partnership. Any additional funds required by the
       Partnership to meet its cash requirements shall, to the extent possible, be provided by Partnership
       borrowings from third parties, upon such terms and conditions as determined appropriate by the
       Partners; provided that in lieu of causing the Partnership to borrow from third parties, with the
       unanimous approval of the Partners, the Partners may from time to time make additional Capital
       Contributions to the Partnership,




4816-5664-1050.4
                   Case 18-12808-KG          Doc 96      Filed 01/30/19      Page 13 of 95




                        Section 7.     Distributions.

                       (a) After providing for the satisfaction of all the current debts and obligations of
        the Partnership and after any required payments on any loan or other financing, the Partnership
        shall, as soon as reasonably practical, make quarterly distributions and annual adjusting
        distributions of the Partnership's net cash flow available for distribution (as determined by the
        General Partner), including distributions of net cash flow from operations, net proceeds of any
        interim capital transaction and net proceeds available upon dissolution and winding up of the
        Partnership (in each case after establishment of appropriate and reasonable reserves, as
        determined by the General Partner), to the Partners in accordance with and in proportion to their
        respective Percentage Interests in the Partnership.

                        (b) Notwithstanding the foregoing to the contrary, upon the dissolution and
        winding up of the Partnership, all assets of the Partnership, including cash, shall be distributed to
        the Partners in proportion to their respective positive capital account balances, as such balances
        have been adjusted to reflect allocations of gains and losses for all periods, and such distributions
        shall be made within the time periods set forth in Treasury Regulation Section 1.704-
        1(b)(2)(ii)(B)(3 ).

                       (c) Notwithstanding any provision to the contrary contained in this Agreement, the
        Partnership. and the General Partner on behalf of the Partnership, shall not make a distribution to
        any Partner on account of its interest in the Partnership if such distribution would (i) violate the
        Act or other applicable law or any Transaction Document or (ii) constitute an Event of Default
        under the Loan and Security Agreement or breach any of the terms or provisions of any
        Transaction Document.

                        Section 8.      Bank Accounts; Books of Account; Reports; Fiscal Year.

                        (a) Books and Records, The Partnership shall maintain, or cause to be maintained,
        in a manner customary and consistent with good accounting principles, practices and procedures,
        a comprehensive system of office records, books and accounts (which records, books and
        accounts shall be and remain the property of the Partnership) in which shall be entered fully and
        accurately each and every financial transaction with respect to the ownership and operation of the
        property of the Partnership. Such books and records of account shall be prepared and maintained
        at the principal place of business of the Partnership or such other place or places as may from
        time to time be determined by the General Partner. Each Partner or its duly authorized
        representative shall have the right to inspect, examine and copy such books and records of
        account at the Partnership's office during reasonable business hours. A reasonable charge for
        copying books and records may be charged by the Partnership.

                        (b) Accounting and Fiscal Year. The books of the Partnership shall be kept on the
        accrual basis in accordance with generally accepted accounting principals and on a tax basis and
        the Partnership shall report its operations for tax purposes on the accrual method. The fiscal year
        of the Partnership shall end on December 31 of each year, unless a different fiscal year shall be
        required by the Code.




                                                        -10-
4816-56E4-1050 4
                   Case 18-12808-KG           Doc 96      Filed 01/30/19      Page 14 of 95




                       (c) Reserves. Subject to the terms and conditions of the Transaction Documents,
        the General Partner may, subject to such conditions as it shall determine, establish reserves for the
        purposes and requirements as it may deem appropriate.

                        Section 9.      Rights and Obligations of the General Partner.

                        (a) Subject to Section 5 or to the extent delegated by the written agreement of the
        General Partner, (i) the business and affairs of the Partnership shall be vested in and controlled
        exclusively by the General Partner, which shall have the exclusive power and authority, on behalf
        of the Partnership to take any action of any kind not inconsistent with this Agreement and to do
        anything and everything they deem necessary or appropriate to carry on the business of the
        Partnership, (ii) each of the General Partners (if there shall be more than one) shall have full,
        exclusive and complete discretion in the management and control of the Partnership for the
        purposes set forth above in Section 4, (iii) all decisions relating to the business and affairs of the
        Partnership including, without limitation, all decisions required or permitted to be made by the
        General Partner under this Agreement, may he made by, and all action proposed to be taken by or
        on behalf of the Partnership, may be taken by any one of the General Partners (if there shall be
        more than one) and (iv) any one of the General Partners (if there shall be more than one) shall
        have full power and authority to execute all documents and take all other actions on behalf of the
        Partnership and thereby bind the Partnership and the Partners with respect thereto.

                       (b) The implementation of decisions made by the General Partner may be through
        any Person selected by the General Partner.

                       (c) The General Partner is, to the extent of their rights and powers set forth in this
        Agreement, an agent of the Partnership for the purpose of the Partnership's business, and the
        actions of the General Partner taken in accordance with such rights and powers shall bind the
        Partnership.

                       (d) Any of the Partners may engage in or possess an interest in other business
        ventures of every nature and description, independently or with others, and neither the Partnership
        nor the Partners shall have, or have the right to acquire, by virtue of this Agreement, any right in
        and to such venture or to the income or profit derived therefrom.

                       (e) For so long as any Obligation remains outstanding, (i) each General Partner
        shall be a Special Purpose Entity, (ii) no additional General Partner may be admitted if the
        addition of such General Partncr would cause a Change in Control and (iii) no General Partner
        shall be permitted to withdraw from the Partnership. A Person shall be deemed admitted as a
        General Partner at the time such Person (i) executes this Agreement or a counterpart of this
        Agreement and (ii) is named as a General Partner on the attached Schedule A.

                       (f) Notwithstanding any other provision of this Agreement, the Bankruptcy of the
        General Partner shall not cause the General Partner to cease to be a general partner of the
        Partnership and upon the occurrence of such an event, the Partnership shall continue without
        dissolution. This Section 9(1) together with the definition of "Bankruptcy" set forth in this
        Agreement, is intended to and shall supersede the events of withdrawal set forth in Sections 17-
        402(a)(4) & (5) of the Act.


                                                         -11-
4816-5664-1050 4
                   Case 18-12808-KG           Doc 96      Filed 01/30/19       Page 15 of 95




                        Section 10.     Rights and Obligations of Limited Partners.

                      (a) Limited Liability. No Limited Partner shall be personally liable for any of the
       debts of the Partnership or any of the losses thereof other than (i) the amount contributed by the
       Limited Partner to the Partnership, (ii) the share of undistributed profits of the Partnership
       attributable to such Limited Partner, (iii) its obligation to make other payments expressly
       provided for in this Agreement and (iv) the amount of any distributions wrongfully distributed to
       it.

                       (b) No Management Responsibility. No Limited Partner, as such, shall take part in
       the management of the business or transact any business for the Partnership. All management
       responsibility is vested in the General Partner.

                       (c) No Authority to Act. No Limited Partner, as such, shall have the power to sign
        for or to bind the Partnership. All authority to act on behalf of the Partnership is vested in the
        General Partner.

                       (d) Withdrawal.     No Limited Partner shall be entitled to withdraw from the
        Partnership

                       (e) Bankruptcy; Death. The Bankruptcy, death, disability or declaration of
        incompetence of a Limited Partner shall not, in and of itself, dissolve the Partnership, but the
        rights of a Limited Partner to share in the profits and losses of the Partnership and to receive
        distributions of Partnership funds shall, on the happening of such an event, devolve upon the
        Limited Partner's personal representative (as defined in the Act), subject to this Agreement, and
        the Partnership shall continue as a limited partnership. The Limited Partner's personal
        representative shall be liable for all of the obligations of the Limited Partner. In no event shall the
        personal representative become a substituted limited partner, except in accordance with Section
        11 or Section 10(g).

                     (f) Admission. A Person shall be deemed admitted as a Limited Partner at the
       time such Person (i) executes this Agreement or a counterpart of this Agreement and (ii) is named
       as a Limited Partner on the attached Schedule A. For so long as any Obligation remains
       outstanding, no additional Limited Partner may be admitted if the addition of such Limited
       Partner would cause a Change in Control.

                       (g) Continuation of Partnership Notwithstanding Loss of Limited Partners. Upon
       the occurrence of any event that would result in there being no limited partner in the Partnership,
       the Partnership shall not dissolve and the general partners or the personal representative of the last
       remaining limited partner is hereby authorized to, and shall, within ninety (90) days after the
       occurrence of the event that terminated the continued membership of such limited partner in the
       Partnership, agree in writing (i) to continue the Partnership, and (ii) to the admission of the
       personal representative or its nominee or designee, as the case may be, as a substitute limited
       partner of the Partnership, effective as of the occurrence of the event that terminated the continued
       membership of the last remaining limited partner of the Partnership in the Partnership.




                                                         -12-
4816-5664-1050 4
                   Case 18-12808-KG           Doc 96     Filed 01/30/19       Page 16 of 95




                        Section 11.    Transfer of Rights.

                         (a) Conditions on Transfers by Limited Partners, Subject to Section 5 and Section
        10(0, any transfer of a Partner's Percentage Interest in the Partnership shall be subject to the
        conditions that no such sale, assignment, or other transfer may be made, to the fullest extent
        permitted by law, (i) except pursuant to an effective registration statement under all applicable
        federal and state securities laws or in a transaction which is exempt from registration under such
        laws, (ii) if such sale, assignment or transfer, when considered with all prior sales, assignments or
        transfers, would result in the termination of the Partnership for federal income tax purposes and
        (iii) (if the General Partner shall request) unless the transferor delivers to the General Partner an
        opinion, in form and substance and issued by counsel acceptable to the General Partner, covering
        such securities laws, tax and other aspects of the proposed transfer as the General Partner may
        request. Any Limited Partner who sells, assigns or otherwise transfers all or any portion of his
        interest in the Partnership shall promptly notify the General Partner of such transfer and furnish
        the General Partner the name and address of the transferee and such other information as might be
        required under Section 6050K of the Code and the Treasury Regulations thereunder. No transfer
        of any direct or indirect ownership interest in the Partnership may be made except as permitted by
        the Transaction Documents. Each Partner hereby consents to the transfer of an ownership interest
        in the Partnership pursuant to the terms of the Borrower Interest Pledge Agreement.

                        (b) Substituted Limited Partner. Subject to Section 5 and Section 11(0, each
        Partner hereby confers upon the General Partner the right to admit a transferee of the Percentage
        Interest of a Limited Partner as a Substituted Limited Partner in the Partnership. Any transferee
        who desires to become a Substituted Limited Partner shall (i) deliver to the General Partner such
        information and opinions of counsel, execute such documents, and take such other action as the
        General Partner may deem appropriate with respect to such substitution, including, without
        limitation, the written acceptance and adoption by the transferee of the provisions of this
        Agreement and the Act and the assumption by the transferee of the obligations of its transferor
        and (ii) pay all expenses incurred by the Partnership in connection with such transfer and
        admission, including the cost of preparing and filing an amendment to the Certificate of Limited
        Partnership, if required, and such expenses shall not be deemed Capital Contributions by the
        Substituted Limited Partners. A transferee shall be deemed admitted to the Partnership as a
        Substituted Limited Partner at the time such transferee is listed on the attached Schedule A. The
        Partnership shall continue with the same basis and capital account for the Substituted Limited
        Partner that was attributable to his transferor. The name, address and Percentage Interest of the
        Substituted Limited Partner shall be duly noted on the attached Schedule A.

                       (c) Right of Transferee. Unless and until any assignee, transferee, heir or legatee
        becomes a Substituted Limited Partner (in accordance with Section 11(b), his status and rights
        shall be limited to the rights of an assignee of a limited partner interest under Section 17-702 of
        the Act.

                       (d) Basis Adjustment. Upon the transfer of all or part of an interest in the
        Partnership, at the request of the transferee of the interest, the General Partner may, in his sole
        discretion, cause the Partnership to elect, pursuant to Section 754 of the Code or the
        corresponding provisions of subsequent law, to adjust the basis of the Partnership properties as
        provided by Sections 734 and 743 of the Code.


                                                         -13-
4815-5664-1050.4
                   Case 18-12808-KG          Doc 96     Filed 01/30/19       Page 17 of 95




                        (e) Transfer by General Partner. The Limited Partners will be excused from
        accepting the performance of and rendering performance to any other person as general partner
        hereunder (including any trustee or assignee of or from the General Partner). Notwithstanding the
        foregoing, the General Partner may make an assignment of its interest as General Partner which
        vests in the assignee the rights of an assignee under the Act and which does not result in a change
        or substitution of the General Partner.

                       (f) Special Loan Provisions. Notwithstanding any provision of the Act or this
         Agreement to the contrary, to the fullest extent permitted by law, no transfer of any direct or
         indirect ownership interest in the Partnership may be made except as expressly permitted by the
         Transaction Documents.

                        (g) Withdrawal of Partner. Subject to the provisions of Section 5, except as
         provided in Section 11 and Section 13, no Partner shall, to the fullest extent permitted by law, be
         entitled to withdraw or retire from, or dissolve, the Partnership, or require any partition of the
         Property of the Partnership.

                        Section 12.    Amendment of Limited Partnership Agreement; Meetings.

                       (a) Amendments to be Adopted Solely by the General Partner. Subject to Section
        5, the General Partner may, without the consent of any Limited Partner, amend any provision of
        this Agreement, and execute whatever documents may be required in connection therewith, to
        reflect:

                        (i)     a change in the name of the Partnership or the location of the principal
                                place of business of the Partnership; provided, so long as any Obligation
                                remains outstanding, the prior written consent of the Administrative Agent
                                shall be required;

                        (ii)    the admission of Substituted Limited Partners in accordance with the
                                terms of Section 11;

                        (iii)   a change which is necessary to qualify the Partnership as a Limited
                                Partnership under the laws of any state or which is necessary and
                                advisable in the opinion of the General Partner to ensure that the
                                Partnership will not be treated as an association taxable as a corporation
                                for federal income tax purposes; or

                        (iv)    any other amendments similar to the foregoing.

                        (b) Other Amendments. Subject to Section 5, amendments to this Agreement
        other than those described in Section 12(a) may be adopted by the affirmative vote of both the
        General Partner and a Majority in Interest of the Partners. The General Partner may seek the
        written vote of the Limited Partners or may call a meeting.

                         (c) Amendments not Allowable. Subject to Section 5 and unless otherwise
        approved by the Panner(s) affected thereby, no amendment to this Agreement shall be permitted
        if the effect of same would be to:

                                                        -14-
4916-5664-1050.4
                   Case 18-12808-KG           Doc 96      Filed 01/30/19       Page 18 of 95




                                increase the duties or liabilities of the General Partner or of any Limited
                                Partner; or

                          i)    increase or decrease the interest of any Partner hereto in the assets, profits
                                or losses of the Partnership.

                        (d) Administrative Agent Consent. Notwithstanding anything to the contrary in
        this Agreement, so long as any Obligation is outstanding, neither this Agreement nor the
        Certificate of Limited Partnership may be modified, altered, supplemented or amended unless the
        Administrative Agent has consented in writing.

                        (e) Meetings of the Partners. Meetings of the Partners to vote upon any matters on
        which the Limited Partners are authorized to take action undcr this Agreement may he called by
        the General Partner or by the written request of Limited Partners holding not less than a majority
        of the total Percentage Interest in the Partnership. The call will state the nature of the business to
        be transacted, and the meeting will be held at the offices of the General Partner (or at such other
        mutually-agreeable location), not less than 10 nor more than 60 days from the date of the notice.
        The notice may also state that the meeting will be held via telephone conference. Limited Partners
        may vote in person or by proxy at any such meetings. Action may be taken without a meeting
        provided that the General Partner and the Limited Partners owning the requisite Percentage
        Interests in the Partnership sign written authorizations approving such action. Limited Partners
        entitled to vote shall be those shown on the records of the General Partner to be Limited Partners
        in good standing as of a date 10 days prior to the meeting or the effective date of any written
        authorization. Any Limited Partner who is in default under this Agreement shall not be entitled to
        vote and his Percentage Interest shall be excluded in calculating the percentage required for
        approval, unless and until the default is cured.

                        Section 13.     Dissolution.

                        (a) Causes. To the fullest extent permitted by law, each Partner expressly waives
        any right which it might otherwise have to dissolve the Partnership by affirmative vote or written
        consent of the partners or otherwise except as set forth in this Section 13 and, for so long as any
        Obligation remains outstanding, waives any right withdraw from or assign its partnership interest
        if such withdrawal or assignment would result in a dissolution of the Partnership. Subject to
        Section 5, the Partnership shall be dissolved upon the first to occur of one of the following events:

                        (i)     subject to Section 5, the occurrence entry of a judicial decree dissolving
                                the Partnership pursuant to Section 3(b);

                        (ii)    subject to Section 10(g), at any time there are no limited partners of the
                                Partnership, unless the business of the Partnership is continued in
                                accordance with the Act;

                        (iii)   subject to Section 9(f), any events that result in the General Partner
                                ceasing to be a general partner of the Partnership under the Act, provided
                                that the Partnership shall not be dissolved and required to be wound up in
                                connection with any such event if (A) at the time of the occurrence of such
                                event there is at least one remaining general partner of the Partnership who

                                                         -IS-
4616-5664-1050.4
                   Case 18-12808-KG          Doc 96      Filed 01/30/19       Page 19 of 95




                                is hereby authorized to and does carry on the business of the Partnership,
                                or (B) within 90 days after the occurrence of such event, a majority of the
                                limited partners agree in writing or vote to continue the business of the
                                Partnership and to the appointment, effective as of the date of such event,
                                if required, of one or more additional general partners of the Partnership;
                                or

                        (iv)    the date on which the Partnership is voluntarily dissolved by the
                                agreement of the Partners as herein; provided; however, that the Partners
                                hereby waive such right for as long as the Obligations are outstanding.

                       (b) Notice of Dissolution. Upon the dissolution of the partnership, the General
        Partner or the liquidating trustee, as the case may be, shall promptly notify the Partners of such
        dissolution.

                         (c) Liquidation. Upon dissolution of the Partnership, the General Partner or, in the
        event that the dissolution is caused by an event described in Section 13(a)(iii) and there is no
        other General Partner within 90 days, a Person who may be approved by a Majority in Interest,
        shall immediately commence to wind up the Partnership's affairs' provided that a reasonable time
        shall be allowed for the orderly liquidation of the asscts of the Partnership and the discharge of
        liabilities to creditors so as to enable the Partners to minimize the normal losses attendant upon
        the liquidation. The Partners shall continue to share profits and losses during liquidation in the
        same proportions as specified in Section 14(h) as before liquidation. Each Partner shall be
        furnished with a statement prepared by the Partnership's certified public accountant that shall set
        forth the assets and liabilities of the Partnership as of the date of dissolution. The proceeds of
        liquidation shall be distributed, as realized, in the following order and priority:

                        (i)     first, to creditors of the Partnership, including Partners who are creditors,
                                to the extent otherwise permitted by law, in satisfaction of the liabilities of
                                the Partnership (whether by payment or the making of reasonable
                                provision for payment thereof);

                        (ii)    next, to the Partners in proportion to their respective positive capital
                                account balances, as such balances have been adjusted to reflect
                                allocations of gains and losses for all periods, until such capital accounts
                                have been reduced to zero; and

                        (iii)   thereafter, to the Partners the remaining proceeds of liquidation in
                                accordance with the Percentage Interests of the Partners.

                       (d) Methods of Liquidation. The Partnership may be liquidated by either:

                        (i)     selling the Partnership assets and distributing the net proceeds therefrom
                                in the manner provided in Section 13(c), Any net gain or loss realized by
                                the Partnership on the sale or other disposition of Partnership assets in the
                                process of liquidation of the Partnership shall be allocated to the Partners
                                in the ratios specified for allocating profits or losses in Section 14(b); or


                                                         -16-
4816-5664-1050.4
                    Case 18-12808-KG           Doc 96      Filed 01/30/19      Page 20 of 95




                        (ii)    subject to the order of priority set forth in Section I3(c). distributing the
                                Partnership assets proportionately to the Partners in kind with each Partner
                                accepting an undivided interest in the Partnership assets, subject to
                                Partnership liabilities, in satisfaction of its proportionate interests in the
                                Partnership; for the purpose of determining the amount distributed to each
                                Partner, any property distributed in kind in the liquidation shall he valued
                                at fair market value.

                        (e) Termination of Partnership. The Partnership shall terminate when all of the
        assets of the Partnership, after payment of or due provision for all debts, liabilities and obligations
        of the Partnership, shall have been distributed to the Partners in the manner provided for in
        Section 13, and the Certificate of Limited Partnership shall have been cancelled in the manner
        required by the Act. Upon cancellation of the Certificate of Limited Partnership in accordance
        with the Act, this Agreement shall terminate.

                        Section 14.     Tax Matters.

                       (a) In accordance with the capital accounting rules of Treasury Regulation Section
        1.704-1(b) (relating to maintenance of capital accounts), a separate capital account shall be
        determined and maintained for each Partner, and such capital accounts of the Partners shall be
        subject to such adjustments as may be required to comply with Treasury Regulation Section
        1.704-1(b) and shall be interpreted and applied in a manner consistent with such Treasury
        Regulation. Without limiting the generality of the foregoing, the General Partner may modify the
        manner in which capital accounts are maintained in order to comply with the provisions of
        Section 704(b) of the Code and Treasury Regulation Section 1.704-1(b).

                       (b) For any taxable year of the Partnership all net income, net gains and net losses
        of the Partnership from operations, interim capital transactions or in connection with a dissolution
        and winding up of the Partnership shall be allocated to the Partners in accordance with and in
        proportion to their respective Percentage Interests in the Partnership.

                       (c) Without limiting the generality of the foregoing, the General Partner may
       modify   the manner   in which the capital accounts are maintained in order to comply with the
       provisions of Section 704(b) of the Code and the Treasury Regulations thereunder. In addition,
       the Partners agree that the Partnership's income, gain and loss (or items thereof) shall be specially
       allocated to the Partners to the extent necessary to comply with the provisions of Section 704(h)
       and 704(c) of the Code, including minimum gain chargehacks, qualified income offsets, etc., as
       required by the Treasury Regulations thereunder. No allocation of income, gain or loss will be
       made to a Partner if the allocation would not have "economic effect" or otherwise would not be in
       accordance with the Partner's interest in the Partnership, in each case within the meaning of
       Treasury Regulation Section 1.704-1(6). The Partners will have authority to reallocate any item
       in accordance with the immediately preceding provisions of this Section 14(e).

                     (d) The General Partner shall act as the "tax matters partner" within the meaning
       of Section 6231(a)(7) of the Code.

                        Section 15.     Indemnification.


                                                           -17-
4816-5664-1050.4
                   Case 18-12808-KG           Doc 96     Filed 01/30/19       Page 21 of 95




                        (a) No Partner shall be liable to the Partnership or to any other Partner for
        monetary damages for any losses, claims, damages or liabilities arising from any act or omission
         performed or omitted by it arising out of or in connection with this Agreement or the
        Partnership's business or affairs, except for any such loss, claim, damage or liability primarily
        attributable to such Partner's gross negligence or willful misconduct. The Partnership shall, to the
         fullest extent permitted by applicable law, indemnify, defend and hold harmless each Partner
        (collectively, the "Covered Persons") against any losses, claims, damages or liabilities to which
        such Covered Person may become subject in connection with any matter arising out of or in
        connection with this Agreement or the Partnership's business or affairs, except for any such loss,
         claim, damage or liability primarily attributable to such Covered Person's gross negligence or
         willful misconduct. If any Covered Person becomes involved in any capacity in any action,
        proceeding or investigation in connection with any matter arising out of or in connection with this
         Agreement or the Partnership's business or affairs, the Partnership shall reimburse such Covered
        Person for its reasonable legal and other reasonable out-of-pocket expenses (including the cost of
        any investigation and preparation) as they are incurred in connection therewith; provided that
        such Covered Person shall promptly repay to the Partnership the amount of any such reimbursed
        expenses paid to it if it shall ultimately be determined that such Covered Person was not entitled
        to be indemnified by the Partnership in connection with such action, proceeding or investigation.
        If for any reason (other than the gross negligence or willful misconduct of such Covered Person)
        the foregoing indemnification is unavailable to such Covered Person, or insufficient to hold it
        harmless, then the Partnership shall contribute to the amount paid or payable by such Covered
        Person as a result of such loss, claim, damage, liability or expense in such proportion as is
        appropriate to reflect the relative benefits received by the Partnership on the one hand and such
        Covered Person on the other hand or, if such allocation is not permitted by applicable law, to
        reflect not only the relative benefits referred to above but also any other relevant equitable
        considerations. The provisions of this Section 15 shall survive for a period of four years from the
        date of dissolution of the Partnership; provided that (i) if at the end of such period there are any
        actions, proceedings or investigations then pending, any Covered Person may so notify the
        Partnership and the other Partners at such time (which notice shall include a brief description of
        each such action, proceeding or investigation and the liabilities asserted therein) and the
        provisions of this Section 15 shall survive with respect to each such action, proceeding or
        investigation set forth in such notice (or any related action, proceeding or investigation based
        upon the same or similar claim) until such date that such action, proceeding or investigation is
        finally resolved and (ii) the obligations of the Partnership under this Section 15 shall be satisfied
        solely out of Partnership assets and no Covered Person shall have any personal liability on
        account thereof. Notwithstanding anything to the contrary contained in this Agreement, the
        obligations of the Partnership or any Covered Person under this Section 15 shall (a) be in addition
        to any liability which the Partnership or such Covered Person may otherwise have and (b) inure to
        the benefit of such Covered Person, its Affiliates and their respective members, directors, officers,
        employees, agents and affiliates and any successors, assigns, heirs and personal representatives of
        such Persons.

                      (b) Any indemnification obligations of the Partnership to a Covered Person under
       this Agreement shall be fully subordinated to any obligations respecting the Transferred Assets
       (including, without limitation, the Obligations) and such indemnification obligations shall not
       constitute a claim against the Partnership in the event that cash flow in excess of amounts



                                                        -18-
4616-5664-1050.4
                    Case 18-12808-KG         Doc 96      Filed 01/30/19      Page 22 of 95




         necessary to pay holders of such obligations respecting the Transferred Assets is insufficient to
         pay such indemnification obligations.

                       (c) The foregoing provisions of this Section 15 shall survive any termination of
         this Agreement.

                        Section 16.     Miscellaneous Provisions.

                       (a) Waiver of Partition• Nature of Interest. To the fullest extent permitted by law,
        each Partner (and any additional partner admitted under Section 11) hereby irrevocably waives
        any right or power that such Person might have to cause the Partnership or any of its assets to be
        partitioned, to cause the appointment of a receiver for all or any portion of the assets of the
        Partnership, to compel any sale of all or any portion of the assets of the Partnership pursuant to
        any applicable law or to tile a complaint or to institute any proceeding at law or in equity to cause
        the dissolution, liquidation, winding up or termination of the Partnership. No Partner shall have
        any interest in any specific assets of the Partnership, and no Partner shall have the status of a
        creditor with respect to any distribution pursuant to Section 7. The interest of the Partners in the
        Partnership is personal property.

                       (b) Benefits of Agreement; No Third-Party Rights. Except for the Administrative
        Agent, its successors and assigns with respect to the Special Purpose Provisions, (i) none of the
        provisions of this Agreement shall be for the benefit of or enforceable by any creditor of the
        Partnership or by any creditor of the Partners, (ii) nothing in this Agreement shall be deemed to
        create any right in any Person not a party hereto, and (iii) this Agreement shall not be construed in
        any respect to be a contract in whole or in part for the benefit of any third person (except as
        provided in Section I6(e). The Administrative Agent and its successors and assigns are intended
        third-party beneficiaries of the Special Purpose Provisions.

                        (c) Severability of Provisions.      Each provision of this Agreement shall be
        considered severable and if for any reason any provision or provisions herein are determined to be
        invalid, unenforceable or illegal under any existing or future law, such invalidity, unenforceability
        or illegality shall not impair the operation of or affect those portions of this Agreement which are
        valid, enforceable and legal.

                        (d) Entire Agreement. This Agreement constitutes the entire agreement of the
        parties with respect to the subject matter hereof

                        (e) Binding Agreement. Notwithstanding any other provision of this Agreement,
        the  Partners  agree  that this Agreement, including, without limitation, the Special Purpose
        Provisions, constitutes a legal, valid and binding agreement of the Partners, and is enforceable in
        accordance with its terms. This Agreement shall be binding upon the parties hereto and their
        respective executors, administrators, legal representatives, heirs, successors and assigns, and shall
        inure to the benefit of the parties hereto and, except as otherwise provided herein, their respective
        executors, administrators, legal representatives, heirs, successors and assigns.

                       (f) Governing Law. This Agreement shall be governed by and construed under
        the laws of the State of Delaware (without regard to conflict of laws principles), all rights and
        remedies being governed by said laws.

                                                         -19-
4816-5664-1050. 4
                   Case 18-12808-KG          Doc 96      Filed 01/30/19      Page 23 of 95




                       (g) Counterparts.    This Agreement may he executed in any number of
       counterparts, each of which shall he deemed an original of this Agreement and all of which
       together shall constitute one and the same instrument.

                       (h) Notices. Any notices required to be delivered hereunder shall be in writing and
       personally delivered, mailed or sent by telecopy, electronic mail or other similar form of rapid
       transmission, and shall be deemed to have been duly given upon receipt (i) in the case of the
       Partnership, to the Partnership at its address in Section 3(c), (ii) in the case of a Partner, to such
       Partner at its address as listed on the attached Schedule A and (iii) in the case of either of the
       foregoing, at such other address as may be designated by written notice to the other party.

                       (i) Attorney Fees. If the Partnership or the General Partner obtains a judgment
        against any other Partner of the Partnership by reason of the breach of this Agreement or the
        failure to comply with the terms hereof, reasonable attorneys' fees and costs as fixed by the court
        shall be included in such judgment.

                         (j) Further Assurances. The General Partner agrees to execute, acknowledge,
        deliver, file, record and publish such further instruments and documents, and do all such other
        acts and things as may be required by law, or as may be required to carry out the intent and
        purposes of this Agreement.




                                                        -20-
4816-5664-1050.4
      Case 18-12808-KG            Doc 96      Filed 01/30/19           Page 24 of 95




              IN WITNESS WHEREOF, the undersigned, intending to be legally bound
hereby, has duly executed this Agreement of Limited Partnership as of the date first above
written.


                                                GENERAL PARTNER:

                                                WRITE EAGLE GENERAL PARTNER, LLC,
                                                a Delaware limited liability company




                                                      Name: Richard S. O'Connell
                                                      Title: President and Chief Financial Officer


                                                LIMITED PARTNER:


                                                MARKLEY ASSET PORTFOLIO, LLC, a
                                                Delaware limited liability company



                                                By:     y      /
                                                      Name: Richard S. O'Connell
                                                      Title: President and Chief Financial Officer




  T.cignature page to Agreement ql Limned Partnership for Ifthile Eagle Asset Portfolio, LP]
                     Case 18-12808-KG        Doc 96        Filed 01/30/19   Page 25 of 95




                                                  SCHEDULE A

                                                      Partners

                             Name and Address                         Percentage Interest
                   White Eagle General Partner, LLC                              0.10%
                   c/o AMS Limited
                   The Continental Building
                   25 Church Street
                   PO Box 11m265
                   Hamilton IIMAX
                   Bermuda

                   Markley Asset Portfolio, LLC                                 99.90%
                   701 Park of Commerce Blvd., Suite 301
                   Boca Raton, FL 33487


                   TOTAL                                                        100%




4816-5664-1050.4
                   Case 18-12808-KG     Doc 96       Filed 01/30/19       Page 26 of 95




                                              SCHEDULE B

                                             Pledges of Interests

                                                                    Partnership Interest Interest Certificate
               Pledgor                          Pledgee                   Pledged                No.
          White Eagle General   CLMG Corp.                                 0.10%                  1
             Partner, LLC




                                                      -3-
4816-5664-1050.4
            Case 18-12808-KG        Doc 96     Filed 01/30/19      Page 27 of 95




          FIRST AMENDMENT TO LIMITED PARTNERSHIP AGREEMENT OF
                     WHITE EAGLE ASSET PORTFOLIO, LP

               This First Amendment to the Agreement of Limited Partnership of White Eagle
Asset Portfolio, 12, a Delaware limited partnership (the "Partnership") shall be effective as of
May 16, 2014.
                                 FACTUAL BACKGROUND
               A.      White Eagle Asset Portfolio, LLC, a Delaware limited liability company,
converted to a Delaware limited partnership under the name "White Eagle Asset Portfolio, LP"
on May 16, 2014 pursuant to Section 17-217 of the Revised Uniform Limited Partnership Act of
the State of Delaware.
               B.     At the time of formation of the Partnership, White Eagle General Partner,
LLC, a Delaware limited liability company, as the general partner (the "General Partner"), and
Markley Asset Portfolio, LLC, a Delaware limited liability company ("Markley"), as the limited
partner, adopted an Agreement of Limited Partnership (the "Original Agreement") effective as of
May 16, 2014.
               C.      Markley has assigned its entire Percentage Interest in the Partnership to
Lamington   Road  Limited,  an Irish Section 110 company, pursuant to that certain Assignment of
Partnership Interest of even date herewith (the "Assignment"), and the Partnership has consented
to the admission of Lamington as a Substituted Limited Partner.
                D.     The undersigned, being all of the current partners of the Partnership after
giving effect to the Assignment, wish to amend the Original Agreement as set forth herein.
               E.     Capitalized terms not defined herein shall have the meanings assigned to
them in the Original Agreement.
               NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as follows:
      1.     Amendment to Schedule A. Schedule A of the Original Agreement is hereby
amended and restated in its entirety as set forth on Schedule A hereto.
      2,     Amendment to Schedule B. Schedule B of the Original Agreement is hereby
amended and restated in its entirety as set forth on Schedule B hereto.
                            signatures appear on next page!




4835-5336-6554.1
       Case 18-12808-KG                 Doc 96        Filed 01/30/19            Page 28 of 95




               IN WITNESS WHEREOF, the parties have executed this document as of the date
set forth above.
                                                         GENERAL PARTNER

                                                         WHITE EAGLE GENERAL PARTNER, LLC,
                                                         a Delaware limited liability company



                                                                  I
                                                        Nattie: Richard S. O'Connell
                                                        Title: President and Chief Financial Officer




                                                        LIMITED PARTNER

                                                        IAMINGTON ROAD LIMITED, an Irish
                                                        Section 110 company



                                                        By:
                                                        Name:
                                                        Title:




 pre/lawn Page to First Amrndrne It to the Agreement of Limited Partnership of White Eagle Asset Portfolio, LPI
 Case 18-12808-KG                   Doc 96          Filed 01/30/19             Page 29 of 95




               IN WITNESS WHEREOF, the panics have executed this document as of the date
set forth above,
                                                      GENERAL PARTNER

                                                      WI IITE EAGLE GENERAL PARTNER, LLC,
                                                      a Delaware limited liability company


                                                      By:
                                                      Name: Richard S. O'Connell
                                                      Title: President and Chief Financial Officer



                                                      LIMITED PARTNER

                                                      LAMINGION ROAD LIMITED, an Irish
                                                      Section 110 company


                                                      By:
                                                      Name:
                                                      Title:          Dliaeiot




lSignalum Page to First Amendment to The Agreement of Limited Partnership of White Eagle Asset Portfolio   L9
                    Case 18-12808-KG      Doc 96     Filed 01/30/19   Page 30 of 95




                                              SCHEDULE A

                                                  Partners

                               Name and Address                       Percentage Interest
               White Eagle General Partner, LLC                                  0.10%
                  AMS Limited
               The Continental Building
               25 Church Street
               PO Box Hm265
               Hamilton HMAX
               Bermuda

               Lamington Road Designated Activity Company                       99.90%
               2 nd Floor Palmerston House
               Fenian Street
               Dublin 2
               Ireland
               TOTAL                                                            100%




4835-2495-3663.1
                   Case 18-12808-KG          Doc 96    Filed 01/30/19      Page 31 of 95




                                                SCHEDULE B

                                              Pledges of Interests

                                                                     Partnership Interest Interest Certificate
                            Pledgor             Pledgee                   Pledged                 No.
          White Eagle General Partner, LLC    CLMG Corp.                   0.10%                   1




           Lamington Road Designated          CLMG Corp.                   99.9%                   2
                Activity Company




4535-2495-3663.1
                    Case 18-12808-KG   Doc 96   Filed 01/30/19   Page 32 of 95




                                           Exhibit 2

                              Limited Liability Company Agreement
                              of White Eagle General Partner, LLC




AMERICAS 98111360
                            Case 18-12808-KG         Doc 96     Filed 01/30/19     Page 33 of 95




                                      LI\1ITED LIABILITY COMPANY AGREEMENT
                                                         OF
                                        WHITE EAGLE GENERAL PARTNER, LLC

                 This Limited Liability Company Agreement (together with the Schedules attached hereto,
          this "Agreement") of White Eagle General Partner, LLC (the "Company"), is entered into by
          Lamington Road Limited, an Irish Section 110 company, as the sole equity member of the
          Company (the "Member"t and Michelle A. Dreyer, as the initial Independent Manager (as
          defined on Schedule A hereto), effective as of May 16, 2014 (the "Effective Date"). Capitalized
          terms used and not otherwise defined herein have the meanings set forth on Schedule A hereto.

                   WHEREAS, the Company was formed as a limited liability company on May 14, 2014
          by the filing of a Certificate of Formation with the Secretary of State of Delaware pursuant to
          and in accordance with the Delaware Limited Liability Company Act (6 Del. C. § 18-101, et
          seq.), as amended from time to time (the "Act"); and

                WHEREAS, the Member and the Independent Manager agree that the membership in and
          management of the Company shall be governed by the terms set forth herein.

                 NOW, THEREFORE, the Member and the initial Independent Manager hereby agree as
          follows:

                      Section 1.

                      The name of the limited liability company formed hereby is White Eagle General Partner,
          LLC.

                      Section 2.       Principal Business Office.

                  The principal business office of the Company shall be located at c/o AMS Limited, The
          Continental Building, 25 Church Street, PO Box Hm265, Hamilton HMAX, Bermuda, or such
          other location as may hereafter be determined by the Member.

                      Section 3.       Registered Office.

                 The address of the registered office of the Company in the State of Delaware is c/o
          Capitol Services, Inc., 1675 South State Street, Suite B, Dover, Delaware 19901.

                      Section 4.       Registered Agent.

                The name and address of the registered agent of the Company for service of process on
          the Company in the State of Delaware are Capitol Services, Inc., 1675 South State Street, Suite
          B, Dover, Delaware 19901.

                      Section 5.       Members.

                      (a)          The mailing address of the Member is set forth on Schedule B attached hereto.



4812-5988-45 70 .10
                          Case 18-12808-KG           Doc 96   Filed 01/30/19    Page 34 of 95




                The Member is hereby admitted to the Company as a member of the Company
         simultaneously with its execution of a counterpart signature page to this Agreement.

                    (b)          Subject to Section 9(d), the Member may act by written consent.

                  (c)      Upon the occurrence of any event that causes the Member to cease to be a
         member of the Company (other than (i) upon an assignment by the Member of all of its limited
         liability company interest in the Company and the admission of the transferee pursuant to
         Sections 19 and 21, or (ii) the resignation of the Member and the admission of an additional
         member of the Company pursuant to Sections 20 and 21, the person acting as the Independent
         Manager pursuant to Section 10 shall, without any action of any Person and simultaneously with
         the Member ceasing to be a member of the Company, automatically be admitted to the Company
         as the Special Member and shall continue the Company without dissolution. The Special
         Member may not resign from the Company or transfer its rights as Special Member unless (i) a
         successor Special Member has been admitted to the Company as the Special Member by
         executing a counterpart to this Agreement and (ii) such successor has also accepted its
         appointment as the Independent Manager pursuant to Section IO; provided, however, the Special
         Member shall automatically cease to be a member of the Company upon the admission to the
         Company of a substitute Member. The Special Member, in its capacity as Special Member, shall
         be a member of the Company that has no interest in the profits, losses and capital of the
         Company and has no right to receive any distributions of Company assets. Pursuant to Section
         18-30 l of the Act, the Special Member shall not be required to make any capital contributions to
         the Company and shall not receive a limited liability company interest in the Company. The
         Special Member, in its capacity as Special Member, may not bind the Company. Except as
         required by any mandatory provision of the Act or this Agreement, the Special Member, in its
         capacity as Special Member, shall have no right to vote on, approve or otherwise consent to any
         action by, or matter relating to, the Company, including, without limitation, the merger,
         consolidation or conversion of the Company. In order to reflect its agreement to be admitted to
         the Company as the Special Member, the person acting as the Independent Manager pursuant to
         Section 10 shall execute a counterpart to this Agreement. Prior to its admission to the Company
         as the Special Member, the person acting as the Independent Manager pursuant to Section 10
         shall not be a member of the Company.

                    Section 6.       Certificates.

                 Robert S. Bernstein, whom the parties hereto hereby confirm was designated as an
         "authorized person" within the meaning of the Act, has executed, delivered and filed the initial
         Certificate of Formation with the Secretary of State of the State of Delaware and all actions taken
         by him or her in connection with the organization of the Company, including such filing of the
        Certificate of Formation and obtaining an Employer Identification Number for the Company, are
        hereby adopted, approved and ratified by the Member. Upon the filing of the initial Certificate of
        Formation with the Secretary of State of the State of Delaware, his or her powers as an
        "authorized person" ceased, and the Member thereupon became the designated "authorized
        person" and shall continue as the designated "authorized person" within the meaning of the Act.
        The Member shall execute, deliver and file any other certificates (and any amendments and/or
        restatements thereof) necessary or desirable for the Company to qualify to do business in any
        jurisdiction in which the Company may wish to conduct business.

4812-5988-4570.10
                       Case 18-12808-KG          Doc 96     Filed 01/30/19      Page 35 of 95




                 The existence of the Company as a separate legal entity shall continue until cancellation
         of the Ce11ificate of Formation as provided in the Act and this Agreement.

                    Section 7.     Purposes.

                (a)         The purpose to be conducted or promoted by the Company is to engage in the
         following activities:

                           (i)     to acquire, own, hold, manage and otherwise deal with its general partner
                                   interest in White Eagle Asset Portfolio, LP, a Delaware limited partnership
                                   (the "Partnership"), and to engage in such actions and exercise such
                                   authority as are consistent with being the general partner of the
                                   Partnership, in each case, in accordance with the terms and conditions of
                                   the Transaction Documents;

                           (ii)    to execute and deliver, and to exercise and perform all of its rights and
                                   obligations under or relating to, the Transaction Documents, including the
                                   pledge its general partner interest in the Partnership pursuant to the
                                   Transaction Documents; and

                           (iii)   to cause the Partnership to engage in the following activities:

                                   A.   to acquire, own, hold, transfer, otherwise deal with, and exercise any
                                        right, power, privilege, or other incident of ownership, possession, or
                                        control relating to life settlements ("Policies"), which Policies shall
                                        be pledged to the Administrative Agent pursuant to the Transaction
                                        Documents;

                                   B.   to execute and deliver, and to exercise and perform all of its rights
                                        and obligations under or relating to, the Transaction Documents;

                                   C.   to engage in any lawful act or activity and to exercise any powers
                                        permitted to limited partnerships organized under the laws of the
                                        State of Delaware that are necessary, appropriate, or convenient to
                                        accomplishing the preceding purposes; and

                                   D.   to take all other actions that are necessary to maintain the existence
                                        of the Partnership as a limited partnership in good standing under the
                                        laws of the State of Delaware and to qualify the Partnership to do
                                        business in any other jurisdiction in which that qualification, in the
                                        judgment of the Board is required or appropriate.

                           (iv)    to engage in any lawful act or activity and to exercise any powers
                                   permitted to limited liability companies under the laws of the State of
                                   Delaware that are necessary, appropriate, or convenient to accomplishing
                                   the preceding purposes; and



4812-5988-4570.10
                          Case 18-12808-KG          Doc 96      Filed 01/30/19     Page 36 of 95




                             (v)       to take all other actions that arc necessary to maintain the existence of the
                                       Company as a limited liability company in good standing under the laws
                                       of the State of Delaware and to qualify the Company to do business in any
                                       other jurisdiction in which the at qualification, in the judgment of the
                                       Board, is required or appropriate.

                 (b)        The Company, and the Member on behalf of the Company, may enter into and
         perform their respective obligations under the Transaction Documents and all documents,
         agreements, instruments, certificates or financing statements contemplated thereby or related
         thereto, and any amendments thereto, all without any further act, vote or approval of any
         Independent Manager or other Person notwithstanding any other provision of this Agreement or
         the Act. The foregoing authorization shall not be deemed a restriction on the powers of the
         Member to enter into other agreements or documents on behalf of the Company, so long as doing
         so is consistent with the terms and provisions of the Transaction Documents.

                    Section 8.         Powers.

                 Subject to Section 9(d), the Company, and the Member on behalf of the Company, (i)
         shall have and exercise all powers necessary, convenient or incidental to accomplish its purposes
         as set forth in Section 7 and (ii) shall have and exercise all of the powers and rights conferred
         upon limited liability companies formed pursuant to the Act.

                    Section 9.        Management.

              (a)        Member Management. Subject to Section 9(d), the business and affairs of the
         Company shall be managed by or under the direction of the Member.

                (b)        Powers. Subject to Section 9(d), the Member shall have the power to do any
         and all acts necessary, convenient or incidental to or for the furtherance of the purposes
         described herein, including all powers, statutory or otherwise. Subject to Sections 7 and 9, the
         Member has the authority to bind the Company.

                 (c)       Designation of Officers. The Member may, from time to time, designate one or
         more persons to be officers of the Company (the "Officers"), which officers include a chief
         executive officer, a chief operating officer, a president, one or more vice presidents, a secretary,
         treasurer and one or more assistant secretaries. Until such person shall die, be removed by the
         Member or resign, or until his or her successor shall be duly appointed or designated by the
         Member, the following persons shall hold the following offices:

                    Richard S. O'Connell           Chief Financial Officer
                    Jason Sutherland               Vice President


                    (d)           Limitations on the Company's Activities.

                            (i)       This Section 9(d) is being adopted in order to comply with certain
                                      provisions required in order to qualify the Company as a "special purpose"
                                      entity.

4812-5988-4570.10
                    Case 18-12808-KG       Doc 96      Filed 01/30/19      Page 37 of 95




                      (ii)    Neither the Company nor the Member shall, so long as any Obligation is
                              outstanding, amend, alter, change or repeal the definition of "Independent
                              Manager" or Sections 5(c), 7, 8, 9, 10, 15, 18, 19, 20, 21, 22, 23, 24, 27,
                              28, 29, 30 or Schedule A of this Agreement (collectively, the "Special
                              Purpose Provisions") without the written consent of the Member, the
                              Independent Manager and the Administrative Agent. Subject to this
                              Section 9(d), the Member reserves the right to amend, alter, change or
                              repeal any provisions contained in this Agreement in accordance with
                              Section 29.

                      (iii)   Notwithstanding any other provision of this Agreement and any provision
                              of law that otherwise so empowers the Company, the Member, the
                              Independent Manager or any other Person, so long as any Obligation is
                              outstanding, none of the Member, the Independent Manager or any other
                              Person shall be authorized or empowered, nor shall they permit the
                              Company, without the prior unanimous written consent of the Member
                              and the Independent Manager, to take any Material Action; provided,
                              however, that, so long as any Obligation is outstanding, the Member may
                              not vote on, or authorize the taking of, any Material Action unless there is
                              at least one Independent Manager then serving in such capacity.

                      (iv)    Without limiting any, and subject to all, other covenants of the Company
                              contained in this Agreement, so long as any Obligation is outstanding, the
                              Company shall conduct its business and operations separate and apart
                              from that of any other Person and in furtherance of the foregoing:

                              A.   The Company shall maintain its accounts, financial statements,
                                   books, accounting and other records, and other documents of the
                                   Company separate from those of any other Person and ensure all
                                   audited financial statements of any Person that uses consolidated
                                   financial statements to include the Company contain notes clearly
                                   stating that (1) all of the Company's assets are owned by the
                                   Company and (2) the Company is a separate entity.

                              B.   The Company shall not commingle or pool any of its funds or assets
                                   with those of any Affiliate or any other Person, and it shall hold all of
                                   its assets in its own name, except as otherwise permitted or required
                                   under the Transaction Documents.

                              C.   The Company shall conduct its own business in its own name and,
                                   for all purposes, shall not operate, or purport to operate, collectively
                                   as a single or consolidated business entity with respect to any Person.

                              D.   The Company shall pay its own debts, liabilities and expenses
                                   (including overhead expenses, if any, and operating expenses) only
                                   out of its own assets as the same shall become due.



4812-5988-4570.10
                     Case 18-12808-KG     Doc 96      Filed 01/30/19      Page 38 of 95




                             E.   The Company has observed, and shall observe all (A) Delaware
                                  limited liability company formalities and (B) other organizational
                                  formalities, in each case to the extent necessary or advisable to
                                  preserve its separate existence, and shall preserve its existence, and it
                                  shall not, nor shall it permit any Affiliate or any other Person to,
                                  amend, modify or otherwise change its limited liability company
                                  agreement in a manner that would adversely affect the existence of
                                  the Company as a bankruptcy-remote special purpose entity.

                             F.   The Company does not, and shall not, (A) guarantee, become
                                  obligated for, or hold itself or its credit out to be responsible for or
                                  available to satisfy, the debts or obligations of any other Person or
                                  (B) control the decisions or actions respecting the daily business or
                                  affairs of any other Person.

                             G.   The Company shall, at all times, hold itself out to the public as a
                                  legal entity separate and distinct from any other Person.

                             H.   The Company shall not identify itself as a division of any other
                                  Person.

                             I.   The Company shall maintain its assets in such a manner that it will
                                  not be costly or difficult to segregate, ascertain or identify its
                                  individual assets from those of any Affiliate or any other Person.

                             J.   The Company shall not use its separate existence to perpetrate a
                                  fraud in violation of applicable law.

                             K.   The Company shall not act with an intent to hinder, delay or defraud
                                  any of its creditors in violation of applicable law.

                             L.   The Company shall maintain an arm's length relationship with its
                                  Affiliates.

                             M.   Except as permitted by or pursuant to the Transaction Documents,
                                  the Company shall not grant a security interest or otherwise pledge
                                  its assets for the benefit of any other Person.

                            N.    The Company shall not acquire any securities or debt instruments of
                                  any other Company, its Affiliates or any other Person.

                            0.    The Company shall not make loans or advances to any Person,
                                  without the prior written consent of the Administrative Agent, except
                                  as permitted by or pursuant to the Transaction Documents.

                            P.    The Company shall make no transfer of its assets except as
                                  permitted by or pursuant to the Transaction Documents.


4812-5988-4570 .10
                       Case 18-12808-KG        Doc 96     Filed 01/30/19     Page 39 of 95




                                  Q.   The Company shall file its own tax returns separate from those of
                                       any other Person or entity, except to the extent that the Company is
                                       not required to file tax returns under applicable law or is not
                                       permitted to file its own tax returns separate from those of any other
                                       Person.

                                  R.   The Company shall not acquire obligations or securities of its
                                       members.

                                  S.   The Company shall use separate stationery, invoices and checks.

                                  T.   The Company shall correct any known misunderstanding regarding
                                       its separate identity.

                                  U.   The Company shall intend to maintain adequate capital in light of
                                       its contemplated business operations.

                                  Failure of the Company, or the Member on behalf of the Company, to
                                  comply with any of the foregoing covenants or any other covenants
                                  contained in this Agreement shall not affect the status of the Company as a
                                  separate legal entity or the limited liability of the Member.

                    Section 10.   Independent Manager.

                   As long as any Obligation is outstanding, the Member shall cause the Company at all
         times to have at least one Independent Manager who will be appointed by the Member. The
          initial Independent Manager appointed by the Member is Michelle A. Dreyer. To the fullest
          extent permitted by law, including Section 18-1 lOl(c) of the Act, the Independent Manager shall
          consider only the interests of the Company, including its respective creditors, in acting or
         otherwise voting on the matters referred to in Sections 9(d)(ii) and 9(d)(iii). Unless otherwise
         restricted by law, the Independent Manager may resign, with or without cause, at any time, and
         any vacancy caused by any such resignation shall be filled by action of the Member. Unless
         otherwise restricted by law, the Independent Manager may be removed, with or without cause, at
         any time by the Member, and any vacancy caused by any such removal may be filled by action
         of the Member. Notwithstanding the forgoing, to the fullest extent permitted by law, no
         resignation or removal of the Independent Manager, and no appointment of a successor
         Independent Manager, shall be effective until such successor (i) shall have accepted his or her
         appointment as an Independent Manager by a written instrument, which may be a counterpart
         signature page to this Agreement or another written instrument, and (ii) shall have executed a
         counterpart to this Agreement as required by Section 5(c). In the event of a vacancy in the
         position of Independent Manager, the Member shall, as soon as practicable, appoint a successor
         Independent Manager. All right, power and authority of the Independent Manager shall be
         limited to the extent necessary to exercise those rights and perform those duties specifically set
         forth in this Agreement. Except as provided in the third sentence of this Section 10, in exercising
         its rights and performing its duties under this Agreement, the Independent Manager shall not
         have any fiduciary duties to the Member or any other Person bound by this Agreement; provided,
         however, the foregoing shall not eliminate the implied contractual covenant of good faith and


4812-5988-4570.10
                          Case 18-12808-KG      Doc 96     Filed 01/30/19    Page 40 of 95




         fair dealing. To the fullest extent permitted by law, including Section 18-l IOI(e) of the Act, an
         Independent Manager shall not be liable to the Company, the Member or any other Person bound
         by this Agreement for breach of contract or breach of duties (including fiduciary duties), unless
         the Independent Manager acted in bad faith or engaged in willful misconduct. The Independent
         Manager shall not at any time serve as trustee in bankruptcy for any Affiliate of the Company.

                    Section 11.   Limited Liability.

                  Except as otherwise expressly provided by the Act, the debts, obligations and liabilities
         of the Company, whether arising in contract, tort or otherwise, shall be the debts, obligations and
         liabilities solely of the Company, and none of the Member, the Special Member or the
         Independent Manager shall be obligated personally for any such debt, obligation or liability of
         the Company solely by reason of being a Member, Special Member or Independent Manager of
         the Company.

                    Section 12.   Capital Contributions.

                The Member has contributed to the Company property of an agreed value as listed on
         Schedule B attached hereto. In accordance with Section 5(c), the Special Member shall not be
         required to make any capital contributions to the Company.

                    Section 13.   Additional Contributions.

                 The Member is not required to make any additional capital contribution to the Company.
         However, the Member may make additional capital contributions to the Company at any time
         upon the written consent of such Member. To the extent that the Member makes an additional
         capital contribution to the Company, the Member shall revise Schedule B of this Agreement. The
         provisions of this Agreement, including this Section 13, are intended to benefit the Member and
         the Special Member and, to the fullest extent permitted by law, other than as provided in Section
         24 of this Agreement, shall not be construed as conferring any benefit upon any creditor of the
         Company (other than Covered Persons) (and, other than as provided in Section 24 of this
         Agreement, no such creditor of the Company (other than Covered Persons) shall be a third-party
         beneficiary of this Agreement) and the Member and the Special Member shall not have any duty
         or obligation to any creditor of the Company to make any contribution to the Company or to
         issue any call for capital pursuant to this Agreement.

                    Section 14.   Allocation of Profits and Losses; Tax Characterization and Returns.

                    (a)       The Company's profits and losses shall be allocated to the Member.

                 (b)        Until such time as the Company shall have more than one member of the
         Company, it is the intention of the Member that the Company be disregarded for federal and all
         relevant state tax purposes and that the activities of the Company be deemed to be activities of
         the Member for such purposes. All provisions of the Certificate of Formation and this Agreement
         are to be construed so as to preserve such tax status. The Member is hereby authorized to file any
         necessary elections with any tax authorities and shall be required to file any necessary tax returns
         on behalf of the Company with any such tax authorities.


4812-5988-4570.10
                       Case 18-12808-KG           Doc 96   Filed 01/30/19   Page 41 of 95




                    Section 15.   Di stri buti ons.

                  Distributions shall be made to the Member at the times and in the aggregate amounts
         determined by the Member. Notwithstanding any provision to the contrary contained in this
         Agreement, the Company shall not be required to make a distribution to the Member on account
         of its interest in the Company if such distribution would violate the Act or any other applicable
         law or any Transaction Document.

                    Section 16.   Books and Records.

                The Member shall keep or cause to be kept complete and accurate books of account and
         records with respect to the Company's business. The books of the Company shall at all times be
         maintained by the Member. The Company's books of account shall be kept using the method of
         accounting determined by the Member. The Company's independent auditor, if any, shall be an
         independent public accounting firm selected by the Member.

                    Section 17.   Other Business.

                  Notwithstanding any duty otherwise existing or anything to the contrary at law (whether
         common or statutory) or in equity, the Member, the Special Member, the Independent Manager,
         any employee or agent of the Company and any Affiliate of the Member, the Special Member or
         the Independent Manager may engage in or possess an interest in other business ventures
         (unconnected with the Company) of every kind and description, independently or with others,
         and the Company shall not have any rights in or to such independent ventures or the income or
         profits therefrom by virtue of this Agreement.

                    Section 18.   Exculpation and Indemnification.

                 (a)        To the fullest extent permitted by applicable law, none of the Member, the
         Independent Manager, the Special Member, any employee, officer, or agent of the Company or
         any employee, officer, representative, agent or Affiliate of the Member, the Independent
         Manager or the Special Member (collectively, the "Covered Persons") shall be liable to the
         Company or any other Person that is a party to or is otherwise bound by this Agreement or who
         has an interest in or claim against the Company for any loss, damage or claim incurred by reason
         of any act or omission performed or omitted by such Covered Person in good faith on behalf of
         the Company and in a manner reasonably believed to be within the scope of the authority
         conferred on such Covered Person by this Agreement, except that a Covered Person shall be
         liable for any such loss, damage or claim incurred by reason of such Covered Person's gross
         negligence or willful misconduct.

                 (b)      To the fullest extent permitted by applicable law, a Covered Person shall be
         entitled to indemnification from the Company for any loss, damage or claim incurred by such
         Covered Person by reason of any act or omission performed or omitted by such Covered Person
         in good faith on behalf of the Company and in a manner reasonably believed to be within the
         scope of the authority conferred on such Covered Person by this Agreement, except that no
         Covered Person shall be entitled to be indemnified in respect of any loss, damage or claim
         incurred by such Covered Person by reason of such Covered Person's gross negligence or willful
         misconduct with respect to such acts or omissions; provided, however, that any indemnity under

4812-5988-4570.10
                    Case 18-12808-KG          Doc 96      Filed 01/30/19      Page 42 of 95




         this Section 18 by the Company shall be provided out of and to the extent of Company assets
         only, and the Member, the Independent Manager and the Special Member shall not have personal
         liability on account thereof; and provided, further, that so long as any Obligation is outstanding,
         no indemnity payment from funds of the Company (as distinct from funds from other sources,
         such as insurance) of any indemnity under this Section 18 shall be payable from amounts
         allocable to any other Person pursuant to the Transaction Documents.

                 (c)        To the fullest extent permitted by applicable law, expenses (including legal
         fees) incurred by a Covered Person defending any claim, demand, action, suit or proceeding
         shall, from time to time, be advanced by the Company prior to the final disposition of such
         claim, demand, action, suit or proceeding upon receipt by the Company of an undertaking by or
         on behalf of the Covered Person to repay such amount if it shall be determined that the Covered
         Person is not entitled to be indemnified as authorized in this Section 18.

                 (d)       A Covered Person shall be fully protected in relying in good faith upon the
         records of the Company and upon such information, opinions, reports or statements presented to
         the Company by any Person as to matters the Covered Person reasonably believes are within
         such other Person's professional or expert competence and who has been selected with
         reasonable care by or on behalf of the Company, including information, opinions, reports or
         statements as to the value and amount of the assets, liabilities, or any other facts pertinent to the
         existence and amount of assets from which distributions to the Member might properly be paid.

                  (e)       To the extent that, at law (whether common or statutory) or in equity, a
         Covered Person has duties (including fiduciary duties) and liabilities relating thereto to the
         Company or to any other Covered Person, a Covered Person acting under this Agreement shall,
         to the fullest extent permitted by applicable law, not be liable to the Company, to any other
         Covered Person or to any other Person that is a party to or is otherwise bound by this Agreement
         for its good faith reliance on the provisions of this Agreement or any approval or authorization
         granted by the Company or any other Covered Person. The provisions of this Agreement, to the
         extent that they restrict the duties and liabilities of a Covered Person otherwise existing at law
         (whether common or statutory) or in equity, are agreed by the Member, the Independent
         Manager and the Special Member to replace such other duties and liabilities of such Covered
         Person.

                 (f)      Any indemnification obligations of the Company to a Covered Person under
         this Agreement shall be fully subordinated to any obligations respecting the Transferred Assets
         (including, without limitation, the Obligations) and such indemnification obligations shall not
         constitute a claim against the Company in the event that cash flow in excess of amounts
         necessary to pay holders of such obligations respecting the Transferred Assets is insufficient to
         pay such indemnification obligations.

                (g)      The foregoing provisions of this Section 18 shall survive any termination of
         this Agreement.




4812-5988-4570.10
                       Case 18-12808-KG          Doc 96   Filed 01/30/19      Page 43 of 95




                    Section 19.   Assignments.

                 So long as any Obligation is outstanding, the Member may not assign in whole or in part
         its limited liability company interest in the Company if such assignment would cause a Change
         in Control, unless such assignment is pursuant to the Pledge Agreement. If the Member is
         permitted to assign all or a portion of its limited liability company interest, subject to Section 21,
         the transferee of a limited liability company interest in the Company shall be admitted to the
         Company as a member of the Company upon its execution of an instrument signifying its
         agreement to be bound by the terms and conditions of this Agreement, which instrument may be
         a counterpart signature page to this Agreement. If the Member transfers all of its limited liability
         company interest in the Company pursuant to this Section 19, such admission shall be deemed
         effective immediately prior to the transfer and, immediately following such admission, the
         transferor Member shall cease to be a member of the Company. Notwithstanding anything in this
         Agreement to the contrary, any successor to the Member by merger or consolidation in
         compliance with the Transaction Documents shall, without further act, be the Member
         hereunder, and such merger or consolidation shall not constitute an assignment for purposes of
         this Agreement and the Company shall continue without dissolution.

                    Section 20.   Resignation.

                So long as any Obligation is outstanding, the Member may not resign, except as
         permitted under the Transaction Documents or with the written consent of the Administrative
         Agent. If the Member is permitted to resign pursuant to this Section 20, an additional member of
         the Company shall be admitted to the Company, subject to Section 21, upon its execution of an
         instrument signifying its agreement to be bound by the terms and conditions of this Agreement,
         which instrument may be a counterpart signature page to this Agreement. Such admission shall
         be deemed effective immediately prior to the resignation and, immediately following such
         admission, the resigning Member shall cease to be a member of the Company.

                    Section 21.   Admission of Additional Members.

                Without limiting the provisions of Sections 5(c) or 22(a), one or more additional
         members of the Company may be admitted to the Company with the written consent of the
         Member; provided however, that, notwithstanding the foregoing, so long as any Obligation
         remains outstanding, no additional members may be admitted if the addition of such a member
         would cause a Change in Control.

                    Section 22.   Dissolution.

                (a)        Subject to Section 9(d), the Company shall be dissolved, and its affairs shall be
        wound up upon the first to occur of the following: (i) without limitation of the provisions of
        Section 5(c), the termination of the legal existence of the last remaining member of the Company
        or the occurrence of any other event which terminates the continued membership of the last
        remaining member of the Company in the Company unless the Company is continued without
        dissolution in a manner permitted by this Agreement or the Act or (ii) the entry of a decree of
        judicial dissolution under Section 18-802 of the Act. If, following the application of the
        provisions of Section 5(c), there shall, for any reason, nevertheless occur any event that causes


4812-5988-4570.10
                        Case 18-12808-KG        Doc 96     Filed 01/30/19    Page 44 of 95




          the last remaining member of the Company to cease to be a member of the Company, to the
          fullest extent permitted by law, the personal representative (as defined in the Act) of such
          member is hereby authorized to, and shall, within 90 days after the occurrence of the event that
          terminated the continued membership of such member in the Company, agree in writing (i) to
          continue the Company and (ii) to the admission of the personal representative or its nominee or
          designee, as the case may be, as a substitute member of the Company, effective as of the
          occurrence of the event that terminated the continued membership of the last remaining member
          of the Company in the Company.

                 (b)       Notwithstanding any other provision of this Agreement, the Bankruptcy of the
         Member or the Special Member shall not cause the Member or the Special Member, respectively,
         to cease to be a member of the Company or cause the Company to be dissolved or its affairs to
         be wound up and upon the occurrence of such an event, the Company shall continue without
         dissolution. Except as otherwise required by law, notwithstanding any other provision of this
         Agreement, the dissolution or death of the Member or the Special Member shall not, by itself,
         cause the Company to be dissolved or its affairs to be wound up.

                 (c)       Notwithstanding any other provision of this Agreement, each of the Member
         and the Special Member waives any right it might have to agree in writing to dissolve the
         Company upon the Bankruptcy of the Member or the Special Member or the occurrence of an
         event that causes the Member or the Special Member to cease to be a member of the Company.

                 (d)         In the event of dissolution, the Company shall conduct only such activities as
         are necessary to wind up its affairs (including the sale of the assets of the Company in an orderly
         manner), and the assets of the Company shall be applied in the manner, and in the order of
         priority, set forth in Section 18-804 of the Act.

                 (e)       The Company shall terminate when (i) all of the assets of the Company, after
         payment of or due provision for all debts, liabilities and obligations of the Company, shall have
         been distributed to the Member in the manner provided for in this Agreement and (ii) the
         Certificate of Formation shall have been canceled in the manner required by the Act.

                    Section 23.   Waiver of Partition; Nature oflnterest.

                  Except as otherwise expressly provided in this Agreement, to the fullest extent permitted
         by law, each of the Member and the Special Member hereby irrevocably waives any right or
         power that such Person might have to cause the Company or any of its assets to be partitioned, to
         cause the appointment of a receiver for all or any portion of the assets of the Company, to
         compel any sale of all or any portion of the assets of the Company pursuant to any applicable law
         or to file a complaint or to institute any proceeding at law or in equity to cause the dissolution,
         liquidation, winding up or termination of the Company. The Member shall not have any interest
         in any specific assets of the Company, and the Member shall not have the status of a creditor
         with respect to any distribution pursuant to Section 15 hereof The interest of the Member in the
         Company is personal property.




4812-5988-4570.10
                        Case 18-12808-KG        Doc 96     Filed 01/30/19     Page 45 of 95




                    Section 24.   Benefits of Agreement; No Third-Party Rights.

                  None of the provisions of this Agreement shall be for the benefit of or enforceable by any
         creditor of the Company (other than Covered Persons) or by any creditor of the Member or the
         Special Member, except the Administrative Agent (for so long as any Obligation is outstanding).
         Nothing in this Agreement shall be deemed to create any right in any Person (other than Covered
         Persons and the Administrative Agent) not a party hereto, and this Agreement shall not be
         construed in any respect to be a contract in whole or in part for the benefit of any third Person
         ( other than Covered Persons and except as provided in the following sentence and in Section 27).
         The Administrative Agent is an intended third party beneficiary of this Agreement and may
         enforce the Special Purpose Provisions.

                    Section 25.   Severability of Provisions.

                 Each provision of this Agreement shall be considered severable and if for any reason any
         provision or provisions herein are determined to be invalid, unenforceable or illegal under any
         existing or future law, such invalidity, unenforceability or illegality shall not impair the operation
         of or affect those portions of this Agreement which are valid, enforceable and legal.

                    Section 26.   Entire Agreement.

                This Agreement constitutes the entire agreement of the parties with respect to the subject
         matter hereof.

                    Section 27.   Binding Agreement.

                 Notwithstanding any other provision of this Agreement, the Member agrees that this
         Agreement, including, without limitation, the Special Purpose Provisions, constitutes a legal,
         valid and binding agreement of the Member, and is enforceable against the Member by the
         Independent Manager, in accordance with its tern1s. In addition, the Independent Manager shall
         be an intended beneficiary of this Agreement.

                    Section 28.   Governing Law.

                 This Agreement shall be governed by and construed under the laws of the State of
         Delaware (without regard to conflict of laws principles), all rights and remedies being governed
         by said laws. The Member hereby consents to (i) the non-exclusive jurisdiction of the courts of
         the State of Delaware, and (ii) service of process in accordance with Section 31.

                    Section 29.   Amendments.

                Subject to Section 9(d), this Agreement may be modified, altered, supplemented or
         amended pursuant to a written agreement executed and delivered by the Member.
         Notwithstanding anything to the contrary in this Agreement, so long as any Obligation is
         outstanding, this Agreement may not be modified, altered, supplemented or amended unless the
         Administrative Agent consents in writing.




4812-5988-4570.10
                           Case 18-12808-KG            Doc 96   Filed 01/30/19     Page 46 of 95




                    Section 30.         Opt-in to Article 8.

                  (a)       Interests. A Member's interests in the Company shall be represented by the
         Interests issued to such Member by the Company. No more than one class of Interests shall be
         issued. All of a Member's Interests, in the aggregate, represent such Member's entire limited
         liability company interest in the Company. The Member hereby agrees that its Interests shall for
         all purposes be personal property. A Member has no interest in specific property of the
         Company.

                  (b)       Article 8 Opt-In. Each Interest in the Company shall constitute a "security"
         within the meaning of, and governed by, (i) Article 8 of the Uniform Commercial Code
         (including Title 11, Section 8-102(a)(15) thereof) as in effect from time to time in the State of
         Delaware, and (ii) Article 8 of the Uniform Commercial Code of any other applicable
         jurisdiction that now or hereafter substantially includes the 1994 revisions to Article 8 thereof as
         adopted by the American Law Institute and the National Conference of Commissioners on
         Uniform State Laws and approved by the American Bar Association on February 14, 1995 (and
         each limited liability company interest in the Company shall be treated as such a "security" for
         all such purposes, including, without limitation perfection of the security interest therein under
         Articles 8 and 9 of each applicable Uniform Commercial Code as the Company has "opted-in" to
         such provisions). The Company shall maintain books for the purpose of registering the transfer
         of the Interests. Notwithstanding any provision of this Agreement to the contrary, to the extent
         that any provision of this Agreement is inconsistent with any non-waivable provision of Article 8
         of the Uniform Commercial Code as in effect in the State of Delaware (6 Del C. § 8-101, et
         seq.), (the "UCC"), such provision of Article 8 of the UCC shall control.

                    ( c)           Interest Certificates.

                             (i)       Upon the issuance of Interests to any Member in accordance with the
                                       provisions of this Agreement, the Company shall issue one or more
                                       Interest Certificates (as defined herein) in the name of such Member. Each
                                       such Interest Certificate shall be denominated in terms of the percentage
                                       of Interests evidenced by such Interest Certificate and shall be signed by
                                       the Company. "Interest Certificate" means a certificate issued by the
                                       Company which evidences the ownership of one or more Interests. Each
                                       Interest Certificate shall bear, in effect, the following legend: "Each
                                       limited liability company interest in the Company represented by this
                                       certificate evidences an interest in the Company and shall constitute a
                                       "security" within the meaning of, and governed by, (i) Article 8 of the
                                       Uniform Commercial Code (including Section 8-102(a)(l 5) thereof) as in
                                       effect from time to time in the State of Delaware and (ii) Article 8 of the
                                       Uniform Commercial Code of any other applicable jurisdiction that now
                                       or hereafter substantially includes the 1994 revisions to Article 8 thereof
                                       as adopted by the American Law Institute and the National Conference of
                                       Commissioners on Uniform State Laws and approved by the American
                                       Bar Association on February 14, 1995 (and each limited liability company
                                       interest in the Company shall be treated as such a "security" for all such
                                       purposes, including, without limitation perfection of the security interest

4812-5988-4570.10
                        Case 18-12808-KG           Doc 96   Filed 01/30/19      Page 47 of 95




                                   therein under Articles 8 and 9 of each applicable Uniform Commercial
                                   Code as the Company has "opted-in" to such provisions)." This provision
                                   shall not be amended, and no such purported amendment to this provision
                                   shall be effective until all outstanding certificates have been surrendered
                                   for cancellation.

                           (ii)    The Company shall issue a new Interest Certificate in place of any Interest
                                   Certificate previously issued if the holder of the Interests represented by
                                   such Interest Certificate, as reflected on the books and records of the
                                   Company:

                                   A.   makes      proof    by     affidavit,    m    form and substance
                                        satisfactory to the Company, that such previously issued Interest
                                        Certificate has been lost, stolen or destroyed.

                                   B.   requests the issuance of a new Interest Certificate before
                                        the Company has notice that such previously issued Interest
                                        Certificate has been acquired by a purchaser for value in good faith
                                        and without notice of an adverse claim;

                                   C.   if requested by the Company, delivers to the Company a
                                        bond, in form and substance satisfactory to the Company, with such
                                        surety or sureties as the Company may direct, to indemnify the
                                        Company against any claim that may be made on account of the
                                        alleged loss, destruction or theft of the previously issued Interest
                                        Certificate; and

                                   D.   satisfies any other reasonable requirements           imposed by the
                                        Company.

                           (iii)   Subject to the restrictions set forth in the Transaction Documents, upon a
                                   Member's Transfer in accordance with the provisions of this Agreement of
                                   any or all Interests represented by an Interest Certificate, the Transferee of
                                   such Interests shall deliver such endorsed Interest Certificate to the
                                   Company for cancellation, and the Company shall thereupon issue a new
                                   Interest Certificate to such Transferee for the percentage of Interests being
                                   transferred and, if applicable, cause to be issued to such Transferor a new
                                   Interest Certificate for that percentage of Interests that were represented by
                                   the canceled Interest Certificate and that are not being Transferred.
                                   "Transferee" means an assignee or transferee. "Transferor" means an
                                   assignor or transferor.

                    Section 31.    Counterparts.

                This Agreement may be executed in any number of counterparts, each of which shall be
         deemed an original of this Agreement and all of which together shall constitute one and the same
         instrument.


4812-5988-4570.10
                       Case 18-12808-KG            Doc 96   Filed 01/30/19   Page 48 of 95




                    Section 32.   Notices.

                 Any notices required to be delivered hereunder shall be in wntmg and personally
         delivered, mailed or sent by telecopy, electronic mail or other similar form ofrapid transmission,
         and shall be deemed to have been duly given upon receipt (a) in the case of the Company, to the
         Company at its address in Section 2, (b) in the case of the Member, to the Member at its address
         as listed on Schedule B attached hereto and (c) in the case of either of the foregoing, at such
         other address as may be designated by written notice to the other party.

                    Section 33.   Effectiveness.

                 Pursuant to Section 18-201(d) of the Act, this Agreement shall be effective as of the
         Effective Date.

                                             [SIGNATURE PAGE FOLLOWS]




4812-5988-4570.10
   Case 18-12808-KG            Doc 96      Filed 01/30/19       Page 49 of 95




        IN WITNESS WI IEREOF, the undersigned, intending to be li:ga!ly bound hereby, have
duly e:-:ecutcd this Limited Liability Company Agn:t:mcnt as of the Effective Date.




                                                         Director

                                             1NDEPE1'DE1'T MANAGER:




                                             Name: Michelle A Dreyer




        Signature Page for IV11i1e Eagle General Partner, LLC Operating Agreement
     Case 18-12808-KG           Doc 96      Filed 01/30/19      Page 50 of 95




       IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this Limited Liability Company Agreement as of the Effective Date.

                                              MEMBER:

                                              LAMINGTON ROAD LIMITED, irs Member

                                              By:.~~~~~~~~~~~~~-
                                                Name:
                                               Title:


                                              INDEPENDENT MANAGER:




        Signalure Page for White Eag!L' (h•nera/ Partner, IJ,C Operafing Agreement
                       Case 18-12808-KG         Doc 96     Filed 01/30/19      Page 51 of 95




                                                    SCHEDULE A

                                                    DEFINITIONS

         A.         Definitions

                When used in this Agreement, the following terms not otherwise defined herein have the
         following meanings:

                    "Act" has the meaning set forth in the preamble to this Agreement.

                ·'Administrative Agent" means the Person acting in its capacity as Administrative Agent
         under the Loan and Security Agreement, and its permitted successors and assigns.

                 "Affiliate" means, as to any Person, any other Person (i) that directly or indirectly,
         through one or more intermediaries, controls or is controlled by, or is under common control
         with, such Person, (ii) that directly or indirectly beneficially owns or holds ten percent (10%) or
         more of any class of voting securities/equities of such Person, or (iii) ten percent (10%) or more
         of the voting securities/equities of which is directly or indirectly beneficially owned or held by
         the Person in question. The term "control" as used in this definition means the possession,
         directly or indirectly, of the power to direct or cause direction of the management and policies of
         a Person, whether through the ownership of voting securities/equities, by control, or otherwise.

                "Aggregate Participation Interest" has the meaning assigned to that term in the Loan and
         Security Agreement.

                "Agreement" means this Limited Liability Company Agreement of the Company,
         together with the Schedules attached hereto, as amended, restated or supplemented or otherwise
         modified from time to time.

                 "Bankruptcy" means, with respect to any Person, if such Person (i) makes an assignment
         for the benefit of creditors, (ii) files a voluntary petition in bankruptcy, (iii) is adjudged a
         bankrupt or insolvent, or has entered against it an order for relief, in any bankruptcy or
         insolvency proceedings, (iv) files a petition or answer seeking for itself any reorganization,
         arrangement, composition, readjustment, liquidation or similar relief under any statute, law or
         regulation, (v) files an answer or other pleading admitting or failing to contest the material
         allegations of a petition filed against it in any proceeding of this nature, (vi) seeks, consents to or
         acquiesces in the appointment of a trustee, receiver or liquidator of the Person or of all or any
         substantial part of its properties, or (vii) if sixty (60) days after the commencement of any
         proceeding against the Person seeking reorganization, arrangement, composition, readjustment,
         liquidation or similar relief under any statute, law or regulation, if the proceeding has not been
         dismissed, or if within sixty (60) days after the appointment without such Person's consent or
         acquiescence of a trustee, receiver or liquidator of such Person or of all or any substantial part of
         its properties, the appointment is not vacated or stayed, or within sixty (60) days after the
         expiration of any such stay, the appointment is not vacated. The foregoing definition of
         "Bankruptcy" is intended to replace and shall supersede and replace the definition of
         "Bankruptcy" set forth in Sections 18-101(1) and 18-304 of the Act.

                                                          A-1
4812-5988-4570.10
                       Case 18-12808-KG         Doc 96     Filed 01/30/19      Page 52 of 95




                 "Certificate of Formation" means the initial Certificate of Formation of the Company
         filed with the Secretary of State of the State of Delaware on May 14, 2014, as amended or
         amended and restated from time to time.

               "Change in Control" has the meaning assigned to that term in the Loan and Security
         Agreement.

               "Company" means White Eagle General Partner LLC, a Delaware limited liability
         company.

                 "Contribution Agreement" means each of (i) that certain Contribution Agreement dated
         as of April 29, 2013, by and among Markley Asset Portfolio, LLC, a Delaware limited liability
         company, as transferor, and the Partnership, as transferee, and (ii) that certain Contribution
         Agreement intended to be entered into on or around May 16, 2014 by and among the Member, as
         transferor, and the Partnership, as the transferee, in each case, as the same may be amended,
         supplemented or otherwise modified from time to time in accordance with the Transaction
         Documents.

                    "Covered Persons" has the meaning set forth in Section l 8(a).

                    "Imperial" means Imperial Holdings Inc., a Florida corporation, and its successors.

                "Independent Manager" means an individual who (i) is not a present or former director,
         manager, officer, employee, supplier, customer or five percent (5%) beneficial owner of the
         outstanding equity interests of the Company or any of its Affiliates and (ii) has at least three
         years of employment experience with one or more entities with a national reputation and
         presence that provide, in the ordinary course of their respective businesses, advisory,
         management or placement services to issuers of sccuritization or structured finance instruments,
         agreements or securities, and is currently employed by such an entity; provided, however, that an
         individual shall not be deemed to be ineligible to be an Independent Manager solely because
         such individual serves or has served in the capacity of an "independent director" or similar
         capacity for special purpose entities formed by the Company or any Affiliate of the Company or
         Imperial. Notwithstanding any other provision of this Agreement or the Act, an Independent
         Manager is not a "manager" of the Company within the meaning of Section 18-101(10) of the
         Act.

                 "Loan and Security Agreement" means that certain Amended and Restated Loan and
         Security Agreement intended to be entered into on or around May 16, 2014 by and among the
         Partnership, as the borrower, the Administrative Agent and the other Persons parties thereto.

                  "Material Action" means to consolidate or merge the Company with or into any Person or
         sell all or substantially all of the assets of the Company, or institute proceedings to have the
         Company be adjudicated bankrupt or insolvent, or consent to the institution of bankruptcy or
         insolvency proceedings against the Company or file a petition seeking, or consent to,
         reorganization or relief with respect to the Company under any applicable federal or state law
         relating to bankruptcy, or consent to the appointment of a receiver, liquidator, assignee, trustee,
         sequestrator (or other similar official) of the Company or a substantial part of its property, or
         make any assignment for the benefit of creditors of the Company, or admit in writing the
                                                          A-2
4812-5988-4570.10
                       Case 18-12808-KG          Doc 96     Filed 01/30/19        Page 53 of 95




         Company's inability to pay its debts generally as they become due, or declare or effectuate a
         moratorium on the payment of any obligation, or take action in furtherance of any such action,
         or, to the fullest extent permitted by law, dissolve or liquidate the Company.

                 "Member" means Lamington Road Limited, an Irish 110 Company, as the initial member
         of the Company, and includes any Person admitted as an additional member of the Company or a
         substitute member of the Company pursuant to the provisions of this Agreement, each in its
         capacity as a member of the Company; provided, however, the term "Member" shall not include
         the Special Member.

                "Obligations" shall mean the indebtedness, liabilities and obligations of the Partnership
         under or in connection with the Transaction Documents or any related document as in effect as
         of any date of determination, including, without limitation, the Aggregate Participation Interest.

                    "Partnership" has the meaning set forth in Section 7(a)(i).

                 "Person" means any individual, corporation, partnership, joint venture, limited liability
         company, limited partnership, limited liability partnership, association, joint stock company,
         trust, unincorporated organization, or other organization, whether or not a legal entity, and any
         governmental authority.

                 "Pledge Agreement" means that certain Partnership Interest Pledge Agreement intended
         to be entered into on or around May 16, 2014 by and among the Member and the Company, each
         as a pledgor, and CLMG Corp., as the secured party.

                "Special Member" means, upon such person's admission to the Company as a member of
         the Company pursuant to Section S(c), the person acting as the Independent Manager, in such
         person's capacity as a member of the Company. The Special Member shall only have the rights
         and duties expressly set forth in this Agreement.

               "Transaction Documents" has the meaning assigned to that term in the Loan and Security
         Agreement.

               "Transferred Assets" has the meaning assigned to that term in each of the Contribution
         Agreements.

         B.         Rules of Construction

                 Definitions in this Agreement apply equally to both the singular and plural forms of the
         defined terms. The words "include" and "including" shall be deemed to be followed by the
         phrase "without limitation," and words of masculine, feminine or neuter gender shall mean and
         include the correlative words of the other genders. The terms "herein," "hereof and "hereunder"
         and other words of similar import refer to this Agreement as a whole and not to any particular
         Section, paragraph or subdivision. The Section titles appear as a matter of convenience only and
         shall not affect the interpretation of this Agreement. All Section, paragraph, clause, Exhibit or
         Schedule references not attributed to a particular document shall be references to such parts of
         this Agreement.

                                                           A-3
4812-5988-4570.10
                     Case 18-12808-KG      Doc 96    Filed 01/30/19   Page 54 of 95




                                              SCHEDULEB

                                                MEMBER

                                                                 Agreed Value of     Limited Liability
                 Name                   Mailing Address         Capital Contribution Company Interest
            Lamington Road     Grand Canal House                     $1,000.00            100%
           Designated Activity 2nd Floor Palmerston House
               Company         Fenian Street
                               Dublin 2
                                reland




                                                    B-1
4830-5401-1967.1
                    Case 18-12808-KG   Doc 96    Filed 01/30/19   Page 55 of 95




                                            Exhibit 3

                               Articles of Association of Lamington
                               Road Designated Activity Company




AMERICAS 98111360
         Case 18-12808-KG             Doc 96            Filed 01/30/19                Page 56 of 95




            9121062/1

 Number 541559                                              DUPLICATE FOR THE FILE


                                                           11111111111111111 IIIII IIIII IIIII IIIII IIIII IIII IIII
                                                                                     1555692



            Certificate of Incorporation



I hereby certify that

LAMlNGTON ROAD LIMITED




is this day incorporated under
the Companies Acts 1963 to 2013,
and that the company is limited.




Given under my hand at Dublin, this
Thursday, the 27th day of March, 2014




for Registrar of Companies

Certificate handed to/posted to*:   Arthur Cox
                                    Earlsfort Centre
                                    Earlsfort Terrace
                                    Dublin 2




Signed:,;;::)~           cJ---U(i:>        Date:

*Delete as appropriate
                     Case 18-12808-KG            Doc 96   Filed 01/30/19       Page 57 of 95




Uimhir      541559
Number      541559


                DEIMHNIU CORPRAITHE UM CHOMHSHO GO CUIDEACHTA
                            GHNfOMHAfOCHTA AINMNITHE



                            Certificate of Incorporation
                                On Conversion To A
                            Designated Activity Company

     Deimhn(m leis sea go bhfuil an chuideachta
         I hereby certify that

         LAMINGTON ROAD DESIGNATED ACTIVITY COMPANY




     a bhf cliraithe roirnhc seo mar Chuideachta Tcoranta, tar 6is a comhsh6 inniu faoi Acht na
     gCuideachtaf 2014 ina Cuideachta Ghnfomhafochta Ainmnithc.


     formerly registered as a Limited Company has this day been converted under the
     Companies Act 2014 to a Designated Activity Company.



     Arna thabhairt Jaoi mo ldimh,

         Given under my hand,
         Deardaoin, a11 J61i la de Meitheamh, 2016
         Thursday, the 16th day of June, 2016




         thar ceann Chlaraitheoir na gCzddeac.

         for Registrar of Companies
           Case 18-12808-KG           Doc 96      Filed 01/30/19        Page 58 of 95




                                                                \\\\\\1\\\\\11\11\\\\\
CRONo:                                                                  470B342
                                    Companies Act 2014

                         DESIGNATED ACTIVITY COMP ANY
                              LIMITED BY SHARES


                                     CONSTITUTION

                                             OF

            LAMINGTON ROAD DESIGNATED ACTIVITY COMPANY

                          MEMORANDUM OF ASSOCIATION


1.   The name of the Company is Lamington Road Designated Activity Company.

2.   The company is a designated activity company limited by shares, that is to say a private
     company limited by shares registered under Part 16 of the Companies Act 2014 (the
     "Act").

3.   The objects for which the Company is established are:

     3.1       To carry on the business of financing and re-financing of any assets whatsoever
               and in any currency, with or without security, including, without limitation, by
               way of debentures, loan participation notes, credit and derivative-linked
               securities, securitisation and collateralised debt obligations.

     3.2     To carry on the business of financing and re-financing whether asset backed or
             not (including, without limitation, financing and re-financing of financial
             assets), with or without security in whatever currency including, without
             limitation, financing or re-financing by way of loan, acceptance credits, bonds,
             commercial paper, euro medium term notes, euroborids, loan participation
             notes, credit and derivative-linked securities, securitisation, synthetic
             securitisation, collateralised debt and/or loan obligations, synthetic
             collateralised debt and/or loan obligations, limited recourse secured note
             issuance, bank placements, profit participation debentures, leasing, hire
             purchase, credit sale, conditional sale, factoring, discounting, note issue
             facilities and programmes (including credit and derivative-linked), project
             financing, bond issuances, participation and syndications, assignment,
             novation, sub-participation or other appropriate methods of finance and to
             discount mortgage receivables, loan receivables, and lease rentals for persons
             wherever situated in any currency whatsoever, and to acquire or enter into by
             purchase, lease, hire or otherwise and to sell or hire or otherwise deal in
             financial assets or instruments (including, without limitation, loans, debentures,
             debenture stock, bonds, notes, eurobonds, credit default, interest rate, currency
             or any other type of swaps and hedges (including, without limitation, credit,
             equity, currency, commodity and interest rate derivatives)) and to do all of the
             foregoing as principal, agent or broker.
                Case 18-12808-KG          Doc 96       Filed 01/30/19        Page 59 of 95




)   ,·
         3.3      To carry on the .business of purchasing, acqumng, holding, collecting,
                  discounting, entering into, negotiating, managing, selling, disposing of,
                  financing and otherwise trading or dealing directly or indirectly in any form of
                  assets of whatsoever nature (including, without limitation, real or personal
                  property, mortgages, loans, swaps, securities, instruments or obligations of any
                  nature whatsoever, and financial assets of any nature whatsoever and trade
                  accounts, receivables and book debts of any nature whatsoever) and any
                  proceeds arising therefrom or in relation thereto and any participation or interest
                  (whether legal or equitable) therein and any certificates of participation or
                  interest (whether legal or equitable) therein and any agreements in connection
                  therewith.

         3.4      To carry on a treasury business including the procurement of short, medium or
                  long term finance or finance of unlimited duration and the provision of financial
                  and investment services and facilities, financial and investment management,
                  advice, assistance, information and agency services in any currency whatsoever
                  and to carry out financing and lending of every description to such persons or
                  companies upon such terms as may seem expedient.

         3.5      To purchase, acquire by any means, hold and create, enter into any arrangement
                  relating to, deal and participate in, underwrite. and sell or dispose of by any
                  means, securities, financial and swap instruments and rights of all kinds
                  including, without limitation, foreign currencies, shares, stocks, gilts, equities,
                  debentures, debenture stock, bonds, notes, commercial paper, risk management
                  instruments, money market deposits, money market instruments, investment
                  instruments, loans, credit default swaps or hedges, interest rate swaps or hedges,
                  foreign currency swaps or hedges, caps, collars, floors, options and such other
                  financial and swap instruments and rights and securities as are similar to, or are
                  derivates of, any of the foregoing.

         3.6      To carry on business and to act as merchants, financiers, investors (in assets or
                  securities), traders, agents, brokers, comm1ss10n agents, capitalists,
                  concessionaires and to carry on any other businesses incidental thereto in
                  Ireland or in any other part of the world and whether alone or jointly with others.

         3. 7     To raise or borrow money on such terms and in such manner as the directors of
                  the Company think fit including, without limitation, by the creation and issue
                  of listed or unlisted notes, bonds, eurobonds, debentures, debt instruments,
                  shares or other securities irrespective of whether the repayment of which or the
                  payment of interest or dividends thereon is referenced or linked to a portfolio of
                  assets, property or revenues in which the Company has a legal or beneficial
                  interest therein and to secure on such terms and in such manner as the directors
                  of the Company think fit, any such indebtedness or obligation of the Company,
                  by mortgage, charge, lien, pledge, assignment, trust or any other means
                  involving the creation of security over all or any part of the undertaking, assets,
                  property and revenues of the Company of whatever kind both present and future.

         3.8      To appoint and act through any agents, administrators, contractors or delegates
                  in any part of the world in connection with the undertaking and business of the
                  Company (including, without limitation, in connection with the management,
                  monitoring, servicing, administration, processing and enforcement of the

                                                  2
               Case 18-12808-KG          Doc 96       Filed 01/30/19        Page 60 of 95




)-   ~




                 Company's assets and/or any related security) on such tenns and subject to such
                 conditions as the directors of the Company think fit.

         3.9     As an object of the Company and as a pursuit in itself or otherwise, and whether
                 for the purpose of making a profit or avoiding a loss or for any other purpose
                 whatsoever, to engage in currency and interest rate transactions, commodity
                 transactions, credit default swaps, hedges or other financial or other transactions
                 of whatever nature (including, without limitation, any transaction for the
                 purpose of, or capable of being for the purposes of, avoiding, reducing,
                 minimising, hedging against or otherwise managing the risk of any loss, cost,
                 expense or liability arising or which may arise, directly or indirectly, from a
                 change or changes in any interest rate or currency exchange rate or in the price
                 or value of any property, asset, commodity, index or liability or the credit
                 standing of any person or entity or from any other risk or factor affecting the
                 Company's undertaking and business), including, but not limited to, dealings,
                 whether involving purchases, sales, investments or otherwise, in any credit-
                 default contracts, currency, spot and/or forward exchange rate contracts,
                 forward rate agreements, caps, collars and floors, futures, options, warrants,
                 swaps, and any other credit default, commodity, currency, interest rate or other
                 derivative arrangements and such other instruments as are similar to, or
                 derivatives of, any of the foregoing.

         3.1 O   To act as an investment holding company and to co-ordinate the business of any
                 companies in which the Company is for the time being interested and to acquire
                 (whether by original subscription, tender, purchase, exchange or otherwise) the
                 whole of or any part of the stock, shares, debentures, debenture stocks,
                 obligations, bills of exchange bonds and other securities issued or guaranteed
                 by a body corporate, unincorporated association or partnership constituted or
                 carrying on business in any part of the world or by any government, sovereign
                 ruler, commissioners, public body or authority or superannuation organisation
                 and to hold the same as investments and to sell, deal in, vary, exchange, carry
                 and dispose of the same.

         3.11    To exercise and enforce all rights and powers conferred by or incidental to the
                 ownership, holding or perfonnance of any of the foregoing or of any legal or
                 equitable interest therein including, without limitation, the enforcement of any
                 security interest in relation thereto.

         3.12    To make such offers or invitations to subscribe for debentures as a designated
                 activity company can make in accordance with section 68 of the Act, as
                 modified in its application to a DAC by section 981 of the Act.

         3.13    To carry on all or any of the businesses as aforesaid eitheras a separate business
                 or as the principal business of the Company.

         3.14    To invest and deal with the property of the Company in such manner as may
                 from time to time be detennined by the Company's board of directors and to
                 dispose of or vary such investments and dealings.

         3.15    To borrow or raise money or capital in such manner and on such tenns and
                 conditions as the Company's board of directors shall think fit, whether with or


                                                  3
            Case 18-12808-KG            Doc 96       Filed 01/30/19        Page 61 of 95




;.   \




                without the giving of security, and without prejudice to the generality of the
                foregoing, whether by the issue of debentures or debenture stock, perpetual or
                otherwise, charged upon all or any of the Company's property, both present and
                future, and to purchase, redeem or pay off any such securities and to accept
                capital contributions.

         3.16   To lend money or other property to any company or person either with or
                without security and upon such terms as may seem expedient to the Company's
                board of directors and in particular to customers and others having dealings with
                the Company and to guarantee and give indemnities in respect of and otherwise
                secure the performance of contracts by any such person or company.

         3.17   To guarantee, support or secure, whether by personal covenant (including any
                indemnity) or by mortgaging or charging all or any property (both present and
                future) of the Company, or by indemnity or undertaking, orby any one or more
                of such methods, the performance of the obligations of, and the repayment or
                payment of the principal amounts of and premiums, interest and dividends on
                any securities of, indebtedness or obligation of any person or company
                including (without prejudice to the generality of the foregoing) any company
                which is for the time being the Company's holding company or subsidiary as
                defined by the Act or another subsidiary of the Company's holding company or
                otherwise associated with the Company in business.

         3.18   To grant, convey, assign, transfer, exchange or otherwise alienate or dispose of
                any property of the Company of whatever nature or tenure for such price,
                consideration, sum or other return whether equal to or less than the market value
                thereof or for shares, debentures or securities and whether by way of gift or
                otherwise as the Company's board of directors shall deem fit and where the
                property consists of real property to grant any fee farm grant or lease or to enter
                into any agreement for letting or hire of any such property for a rent or return
                equal to or less than the market or rack rent therefor or at no rent and subject to
                or free from covenants and restrictions ·as the Company's board of directors
                shall deem appropriate.

         3.19   To purchase, take on, lease, exchange, rent, hire or otherwise acquire any
                property and to acquire and undertake the whole or any part of the business and
                property of any company or person.

         3.20   To develop and tum to account any land acquired by the Company or in which
                it is interested and in particular by laying out and preparing the same for
                building purposes, constructing, altering, pulling down, decorating,
                maintaining, fitting out and improving buildings and conveniences and by
                planting, paving, draining, farming, cultivating, letting and by entering into
                building leases or building agreements and by advancing money to and entering
                into contracts and arrangements of all kinds with builders, contractors,
                architects, surveyors, purchasers, vendors, tenants and any other person.

         3.21   To construct, improve, maintain, develop, work, manage, carry out or control
                any property which may seem calculated directly or indirectly to advance the
                Company's interest and to contribute to, subsidise or otherwise assist or take



                                                4
             Case 18-12808-KG             Doc 96          Filed 01/30/19   Page 62 of 95



..   \'




                 part in the construction, improvement, maintenance, working, management,
                 · carrying out or control thereof.

          3.22   To draw, make, accept, endorse, discount, execute and issue promissory notes,
                 bills of exchange, bills of lading, warrants, debentures and other negotiable.or
                 transferable instruments.

          3.23   To engage in currency exchange and interest rate transactions including, but not
                 limited to, dealings in foreign currency, spot and forward rate exchange
                 contracts, futures, options, forward rate agreements, swaps, caps, floors, collars
                 and any other foreign exchange or interest rate hedging arrangements and such
                 other instruments as are similar to, or derived from, any of the foregoing
                 whether for the purpose of making a profit or avoiding a loss or managing a
                 currency or interest rate exposure or any other exposure or for any other
                 purpose.

          3.24   To apply for, establish, create, purchase or otherwise acquire, sell or otherwise
                 dispose of and hold any patents, trade marks, copyrights, brevets d'invention,
                 registered designs, licences, concessions and the like conferring any exclusive
                 or non-exclusive or limited rights to use or any secret or other information and
                 any invention and to use, exercise, develop or grant licences in respect of or
                 otherwise turn to account or exploit the property, rights or information so held.

          3.25   To enter into any arrangements with any governments or authorities, national,
                 local or otherwise and to obtain from any such government or authority any
                 rights, privileges and concessions and to carry out, exercise and comply with
                 any such arrangements, rights, privileges and concessions.

          3.26   To establish, form, register, incorporate or promote any company or companies
                 or person, whether inside or outside of the State.

          3.27   To procure that the Company be registered or recognised whether as a branch
                 or otherwise in any country or place.

          3.28   To enter into partnership or into any arrangement for sharing profits, union of
                 interests, co-operation, joint venture, reciprocal conces.sion or otherwise with
                 any person or company carrying on or engaged in or about to carry on or engage
                 in any business or transaction.

          3.29   To amalgamate with any other company or person.

          3.30   To promote freedom of contract, and to resist, insure against, counteract and
                 discourage interference therewith, to join any lawful federation, union or
                 association, or do any other lawful act or thing with a view to preventing or
                 resisting directly or indirectly any interruption of or interference with the
                 Company's or any other trade or business or providing or safeguarding against
                 the same, or resisting or opposing any strike, movement or organisation which
                 may be thought detrimental to the interests of the Company or its employees
                 and to subscribe to any association or fund for any such purposes.

          3.31   To make gifts to any person or company including, without prejudice to the
                 generality of the foregoing, capital contributions and to grant bonuses to the

                                                      5
       Case 18-12808-KG            Doc 96      Filed 01/30/19        Page 63 of 95




)




           directors or any other persons or companies who are or have been in the
           employment of the Company including substitute and alternate directors and
           any other officer or employee.

    3.32   To establish and support or aid in the establishment and support of associations,
           institutions, funds, trusts and conveniences calculated to benefit directors, ex-
           directors, employees or ex-employees of the Company or the dependants or
           connections of such persons, and to grant pensions and allowances upon such
           terms and in such manner as the Company's board of directors think fit, and to
           make payments towards insurance and to subscribe or guarantee money for
           charitable or benevolent objects or for any exhibition or for any public, general
           or useful object, or any other object whatsoever which the Company's board of
           directors may think advisable.

    3.33   To establish and contribute to any scheme for the purchase of shares or
           subscription for shares in the Company or its holding company, to be held for
           the benefit of the employees or former employees of the Company or any
           subsidiary of the Company including any person who is or was a director
           holding a salaried employment or office in the Company or any subsidiary of
           the Company and to lend or otherwise provide money to the trustees of such
           schemes or the employees or former employees of the Company or any
           subsidiary of the Company to enable them to purchase shares of the Company
           or its holding company and to formulate and carry into effect any scheme for
           sharing the profits of the Company or its holding company with its employees
           and/or the employees of any of its subsidiaries.

    3.34   To remunerate any person or company for services rendered or to be rendered
           in placing or assisting to place or guaranteeing the placing of any of the shares
           of the Company's capital or any debentures, debenture stock or other securities
           of the Company or in or about the formation or promotion of the Company or
           the conduct of its business.

    3.35   To obtain any Act of the Oireachtas or provisional order for enabling the
           Company to carry any of its objects into effect or for effecting any modification
           of the Company's constitution or for any ·other purpose which may seem
           expedient and to oppose any proceedings or applications which may seem
           calculated directly or indirectly to prejudice the Company's interests.

    3.36   To adopt such means of making known the products of the Company as may
           seem expedient and in particular by advertising in the press, by circulars, by
           purchase and exhibition of works of art or interest, by publication of books and
           periodicals and by granting prizes, rewards and donations.

    3.37   To undertake and execute the office of trustee and nominee for the purpose of
           holding and dealing with any property of any kind for or on behalf of any person
           or company; to act as trustee, nominee, agent, executor, administrator, registrar,
           secretary, committee or attorney generally for any purpose and either solely or
           with others for any person or company; to vest any property in any person or
           company with or without any declared trust in favour of the Company.




                                           6
           Case 18-12808-KG          Doc 96         Filed 01/30/19      Page 64 of 95




     3.38    To pay all costs, charges, fees and expenses incurred or sustained in or about
             the promotion, establishment, formation and registration of the Company.

     3.39    To do all or any of the above things in any part of the world, and as principals,
             agents, contractors, trustees or otherwise and by or through trustees, agents or
             otherwise and either alone or in conjunction with any person or company.

     3.40    To distribute the property of the Company in specie among the members or, if
             there is only one, to the sole member of the Company.

     3.41    To do all such other things as the Company's board of directors may think
             incidental or conducive to the attainment of the above objects or any of them.

     NOTE: it is hereby declared that in this memorandum of association:

     (a)     the word "company", except where used in reference to this Company, shall
             be deemed to include a body corporate, whether a company (wherever formed,
             registered or incorporated), a corporation aggregate, a corporation sole and a
             national or local government or other legal entity; and

     (b)     the word "person", shall be deemed to include where the context permits an
             unincorporated body of persons, a partnership, a club or other association as
             well as an individual; and

     (c)     the word "property", shall be deemed to include, where the context permits,
             real property, personal property including choses or things in action and all
             other intangible property and money and all estates, rights, titles and interests
             therein and includes the Company's uncalled capital and future calls and all
             and every other undertaking and asset; and

     (d)     words denoting the singular number only shall include the plural number and
             vice versa; and
     (e)     it is intended that the objects specified in each paragraph in this clause shall,
             except where otherwise expressed in such paragraph, be separate and distinct
             objects of the Company and shall not be in any way limited or restricted by
             reference to or inference from the terms of any other paragraph or the order in
             which the paragraphs of this clause occur or the name of the Company.

4.   The liability of the members is limited.

5.   The share capital of the Company is US$1.00 divided into I ordinary share ofUS$1.00
     each.




                                                7
                 Case 18-12808-KG          Doc 96       Filed 01/30/19        Page 65 of 95




.j




                                  ARTICLES OF ASSOCIATION

     Interpretation and general

     I.    Sections 83 and 84 of the Act shall apply to the Company but, subject to that, the
           provisions set out in these articles of association shall constitute the whole of the
           regulations applicable to the Company and no other "optional provisions" as defined
           by section 968(2) of the Act shall apply to the Company.

     2.    The Company is a designated activity company that has the status of a private company
           limited by shares registered under Part 16 of the Act and the number of members of the
           Company (exclusive of persons who are in the employment of the Company and of
           persons who, having been formerly in the employment of the Company, were while in
           such employment and have continued after the termination of such employment to be
           members of the Company) is limited to one hundred and forty nine (149) (or such
           greater number as may be prescribed by the Act as being the maximum permitted
           number of members in a company of this type) so, however, that where two or more
           persons hold one or more shares in the Company jointly, they shall for the purpose of
           this Regulation be treated as a single member.

     3.    In these articles of association:

           3.1     the "Act" means the Companies Act 2014 and every statutory modification and
                   re-enactment thereof for the time being in force;

           3.2     the "directors" means the directors for the time being of the Company or the
                   directors present at a meeting of the board of directors and includes any person
                   occupying the position of director by whatever name called and shall include an
                   alternate director;

           3.3     "the independent director" means Rodney O'Rourke or his replacement from
                   time to time. Any replacement independent director (including any alternate
                   appointed under these articles of association) shall be an individual who (i) is
                   not a present or former director, manager, officer, employee, supplier, customer
                   or five percent (5%) beneficial owner of the outstanding equity interests of
                   WHITE EAGLE ASSET PORTFOLIO, LP, a Delaware limited partnership (the
                   "Borrower"), the Company and White Eagle General Partner, LLC, a Delaware
                   limited liability company (the "Parent Pledgors"), EMERGENT FINANCE &
                   TRADING, LLC, a Florida limited liability company {the "Guarantor"),
                   Emergent Holdings Inc., a Florida corporation, and its successors ("Emergent")
                   or any affiliate of any of them and (ii) has at least three years of employment
                   experience with one or more entities with a national reputation and presence
                   that provide, in the ordinary course of their respective businesses, advisory,
                   management or placement services to issuers of securitization or structured
                   finance instruments, agreements or securities, and is currently employed by
                   such an entity; provided, however, that an individual shall not be deemed to be
                   ineligible to be an independent director solely because such individual serves or
                   has served in the capacity of an "independent director" or similar capacity for
                   special purpose entities formed by any affiliate of the Borrower or Emergent;

           3.4     a "secretary" shall include any joint, assistant or deputy secretary;


                                                   8
                  Case 18-12808-KG          Doc 96       Filed 01/30/19        Page 66 of 95




J




           3.5      a "member" shall inclnde a member's personal representatives in consequence
                    of his or her death or bankruptcy;

           3.6      a word or expression used in these articles of association which is not otherwise
                    defined and which is also used in the Act shall have the same meaning here, as
                    it has in the Act;

           3. 7     any phrase introduced by the terms "including, "include" and "in particular" or
                    any similar expression shall be construed as illustrative and shall not limit the
                    sense of the words preceding those terms;

           3.8      a "person" includes any individual, firm, body corporate, association or
                    partnership, govermnent or state or agency of a state, local authority or
                    govermnent body or any joint venture association or partnership (whether or not
                    having a ·separate legal personality) and that person's personal representatives,
                    successors or permitted assigns;

           3.9      a "company", other than the Company, shall be construed so as to include any
                    company, corporation or body corporate, wherever and however incorporated
                    or established; and

           3.10     the singular shall include the plural and vice versa and references to one gender
                    includes all genders.

    Allotment and acquisition of shares

    4.     The following provisions apply to the allotment of shares (and 'allotment of shares' shall
           include issue of shares):

          4.1       for the purposes of section 69(1) of the Act, the allotment of shares (including
                    redeemable shares) is authorised generally;

          4.2       for the purposes of section 69(3) of the Act, the general authorisation for the
                    allotment of shares in the Company is not subject to any stipulation as to a
                    period during which the allotment may occur; and

          4.3       for the purposes of section 69(12)(a)(i) of the Act, section 69(6) of the Act shall
                    not apply, generally, to any allotment of shares in the Company.

    5.    The Company:

          5.1       may give financial assistance for the purpose of an acquisition of its shares or,
                    where the Company is a subsidiary, its holding company, and

          5.2       is authorised, for the purposes of section 105(4)(a) of the Act, to acquire its own
                    shares.

    6.    The Directors (and for the purposes of section 69(4)(a) of the Act, any committee of
          the Directors so authorised by the Directors and any person so authorised by the
          Directors or such committee) may without prejudice to Regulation 120:

          6.1       allot, issue, grant options over and otherwise dispose of shares in the Company;


                                                    9
             Case 18-12808-KG              Doc 96       Filed 01/30/19         Page 67 of 95




          6.2     exercise the Company's powers under Regulation 5,

          on such terms and subject to such conditions as they think fit, subject only to the
          provisions of the Act.

     Variation of Class Rights

7.        Where the shares in the Company are divided into different classes, the rights attaching
          to a class of shares may only be varied or abrogated if (a) the holders of 75% in nominal
          value of the issued shares of that class consent in writing to the variation, or (b) a special
          resolution, passed at a separate general meeting of the holders of that class, sanctions
          the variation. The quorum at any such separate general meeting, other than an adjourned
          meeting, shall be two persons holding or representing by proxy at least one-third in
          nominal value of the issued shares of the class in question and the quorum at an
          adjourned meeting shall be one person holding shares of the class in question or that
          person's proxy. The rights conferred upon the holders of any class of shares issued with
          preferred or other rights shall not, unless otherwise expressly provided by the terms of
          issue of the shares of that class, be deemed to be varied by a purchase or redemption by
          the Company of its own shares or by the creation or issue of further shares ranking pari
          passu therewith or subordinate thereto

Calls on shares

8.        The Directors may from time to time make calls upon the members in respect of any
          consideration unpaid on their shares in the Company (whether on account of the
          nominal value of the shares or by way of premium), provided that in the case where the
          conditions of allotment or issuance of shares provide for the payment of consideration
          in respect of such shares at fixed times, the Directors shall only make calls in
          accordance with such conditions.

9.        Each member shall (subject to receiving at least 30 days' notice specifying the time or
          times and place of payment, or such lesser or greater period of notice provided in the
          conditions of allotment or issuance of the shares) pay to the Company, at the time or
          times and place so specified, the amount called on the shares.

I 0.      A call may be revoked or postponed, as the Directors may determine.

11.       Subject to the conditions of allotment or issuance of the shares, a call shall be deemed
          to have been made at the time when the resolution of the Directors authorising the call
          was passed and may be required to be paid by instalments if specified in the call.

12.       The joint holders ofa share shall be-jointly and severally liable to pay all calls in respect
          ofit.

13.       If the consideration called in respect of a share or in respect of a particular instalment
          is not paid in full before or on the day appointed for payment of it, the person from
          whom the sum is due shall pay interest in cash on the unpaid value from the day
          appointed for payment of it to the time of actual payment of such rate, not exceeding
          five per cent per annum or such other rate as may be specified by an order under section
          2(7) of the Act, as the Directors may determine, but the Directors may waive payment
          of such interest wholly or in part.


                                                   10
             Case 18-12808-KG          Doc 96       Filed 01/30/19        Page 68 of 95




14.    Any consideration which, by the terms of issue of a share, becomes payable on
       allotment or issuance or at any fixed date (whether on account of the nominal value of
       the share or by way of premium) shall, for the purposes of these articles of association,
       be deemed to be a call duly made and payable on the date on which, by the terms of
       issue, that consideration becomes payable, and in the case of non-payment of such a
       consideration, all the relevant provisions of these articles of association as to payment
       of interest and expenses, forfeiture or otherwise, shall apply as if such consideration
       had become payable by virtue of a call duly made and notified.

15.    The Directors may, on the issue of shares, differentiate between the holders of different
       classes as to the amount of calls to be paid and the times of payment.

16.    The Directors may, if they think fit:

       (a)     receive from any member willing to advance such consideration, all or any
               part of the consideration uncalled and unpaid upon any shares held by him or
               her; and/or

       (b)     pay, upon all or any of the consideration so advanced (until the amount
               concerned would, but for such advance, become payable) interest at such rate
               (not exceeding, unless the Company in a general meeting otherwise directs,
               five per cent per annum or such other rate as may be specified by an order
               under Section 2(7) of the Act) as maybe agreed upon between the Directors
               and the member paying such consideration in advance.

17.    The Company may:

       (a)     acting by its Directors, make arrangements on the issue of shares for a difference
               between the shareholders in the amounts and times of payment of calls on their
               shares;

       (b)     acting by its Directors, accept from any member the whole or a part of the
               amount remaining unpaid on any shares held by him or her, although no part of
               that amount has been called up;

       (c)    . acting by its Directors and subject to the Acts, pay a dividend in proportion to
                the amount paid up on each share where a larger amount is paid up on some
                shares than on others; and

       (d)     by special resolution determine that any portion of its share capital which has
               not been already called up shall not be capable of being called up except in the
               event and for the purposes of the Company being wound up; upon the Company
               doing so, that portion of its share capital shall not be capable of being called up
               except in that event and for those purposes.

Lien

18.    Subject to the second sentence of Regulation 24, the Company shall have a first and
       paramount lien on every share (not being a fully paid share) for all consideration
       (whether immediately payable or not) called, or payable at a fixed time, in respect of
       that share.



                                               11
                 Case 18-12808-KG            Doc 96       Filed 01/30/19        Page 69 of 95




"   .
        19.   The Directors may at any time declare any share in the Company to be wholly or in part
              exempt from Regulation 18.

        20.   The Company's lien on a share shall extend to all dividends payable on it. The
              Company's lien shall not apply where any such shares have been mortgaged or charged
              by way of security in which event such lien shall rank behind any such security.

        21.   The Company may sell, in such manner as the Directors think fit, any shares on which
              the Company has a lien, but no sale shall be made unless - (i) a sum in respect of which
              the lien exists is immediately payable; and (ii) the following conditions are satisfied:

              21.1   a notice in writing, stating and demanding payment of such part of the amount
                     in respect of which the lien exists as is immediately payable, has been given to
                     the registered holder for the time being of the share, or the person entitled
                     thereto by reason of his or her death or bankruptcy; and

              21.2   a period of 14 days after the date of giving of that notice has expired.

        22.   The following provisions apply in relation to a sale referred to in Regulation 21:

              22.1   to give effect to any such sale, the Directors may authorise some person to
                     transfer the shares sold to the purchaser of them;

              22.2   the purchaser shall be registered as the holder of the shares comprised in any
                     such transfer;

              22.3   the purchaser shall not be bound to see to the application of the purchase
                     consideration, nor shall his or her title to the shares be affected by any
                     irregularity or invalidity in the proceedings in reference to the sale; and

              22.4   the proceeds of the sale shall be received by the Company and applied in
                     payment of such part of the amount in respect of which the lien exists as is
                     immediately payable, and the residue, if any, shall (subject to a like lien for
                     sums not immediately payable as existed upon the shares before the sale) be
                     paid to the person entitled to the shares at the date of the sale.

        Forfeiture

        23.   If a member of the Company fails to pay any call or instalment of a call on the day
              appointed for payment of it, the Directors may, at any time thereafter during such time
              as any part of the call or instalment remains unpaid, serve a notice on the member
              requiring payment of so much of the call or instalment as is unpaid, together with any
              interest which may have accrued.

        24.   The notice referred to in Regulation 23 shall:

              24.1   specify a further day (not earlier than the expiration of 14 days after the date of
                     service of the notice) on or before which the payment required by the notice is
                     to be made; and

              24.2   state that, if the amount concerned is not paid by the day so specified, the shares
                     in respect of which the call was made will be liable to be forfeited.


                                                     12
         Case 18-12808-KG              Doc 96       Filed 01/30/19        Page 70 of 95




25.   If the requirements of the notice referred to in Regulation 23 are not complied with, any
      share in respect of which the notice has been served may at any time after the day so
      specified (but before, should it occur, the payment required by the notice has been
      made) be forfeited by a resolution of the Directors to that effect.

26.   A forfeited share may be sold or otherwise disposed of on such terms and in such
      manner as the Directors think fit, and at any time before a sale or disposition the
      fmfeiture may be cancelled on such terms as the Directors think fit.

27.   A person whose shares have been forfeited shall cease to be a member of the Company
      in respect of the forfeited shares, but shall, notwithstanding, remain liable to pay to the
      Company all consideration which, at the date of forfeiture, were payable by him or her
      to the Company in respect of the shares, but his or her liability shall cease if and when
      the Company shall have received payment in full of all such consideration in respect of
      the shares.

28.   A statement in writing that the maker of the statement is a Director or the secretary of
      the Company, and that a share in the Company has been duly forfeited on a date stated
      in the statement, shall be conclusive evidence of the facts stated in it as against all
      persons claiming to be entitled to the share.

29.   The following provisions apply in relation to a sale or other disposition of a share
      referred to in Regulation 26:

      29.1    the Company may receive the consideration, if any, given for the share on the
              sale or other disposition of it and may execute a transfer of the share in favour
              of the person to whom the share is sold or otherwise disposed of (the
              "disponee");
      29.2    upon such execution, the disponee shall be registered as the holder of the share;
              and

      29.3    the disponee shall not be bound to see to the application of the purchase
              consideration, if any, nor shall his or her title to the share be affected by any
              irregularity or invalidity in the proceedings in reference to the forfeiture, sale or
              disposal of the share.

Variation of company capital

30.   The Company may, by ordinary resolution and in accordance with section 83 of the
      Act, do any one or more of the following, from time to time:

      30.1    consolidate and divide all or any of its shares into shares of a larger nominal
              value than its existing shares;

      30.2    subdivide its shares, or any of them, into shares of a smaller nominal value, so
              however, that in the subdivision the proportion between the amount paid and
              the amount, if any, unpaid on each reduced share shall be the same as it was in
              the case of the share from which the reduced share is derived;

      30.3    increase the nominal value of any of its shares by the addition to them of any
              undenominated capital;


                                               13
         Case 18-12808-KG             Doc 96       Filed 01/30/19        Page 71 of 95




      30.4   reduce the nominal value of any of its shares by the deduction from them of any
             part of that value, subject to the crediting of the amount of the deduction to
             undenominated capital, other than the share premium account;

      30.S   without prejudice or limitation to Regulations 60 to 64 and the powers conferred
             on the Directors thereby convert any undenominated capital into shares for
             allotment as bonus shares to holders of existing shares;

      30.6   increase its share capital by new shares of such amount as it thinks expedient;
             or
      30.7   cancel shares of its share capital which, at the date of the passing of the
             resolution, have not been taken or agreed to be taken by any person, and
             diminish the amount of its share capital by the amount of the shares so cancelled.

31.   The Company may, by special resolution, and subject to the provisions of the Act
      governing the variation of rights attached to classes of shares and the amendment of a
      company's constitution, convert any of its shares into redeemable shares.

32.   The rights conferred upon the holders of the shares of any class issued by the Company
      with preferred or other rights shall not, unless otherwise expressly provided by the
      terms of issue of the shares of that class, be deemed to be varied by the creation or issue
      of further shares ranking pari passu therewith.

Reduction of company capital

33.   The Company may, in accordance with the provisions of sections 84 to 87 of the Act,
      reduce its company capital in any way it thinks expedient and, without prejudice to the
      generality of the foregoing, may thereby:
      33.1    extinguish or reduce the liability on any of its shares in respect of share capital
              not paid up;
      33.2    either with or without extinguishing or reducing liability on any of its shares,
              cancel any paid up company capital which is lost or unrepresented by available
              assets; or

      33.3    either with or without extinguishing or reducing liability on any of its shares,
              pay off any paid up company capital which is in excess of the wants of the
              Company.
             Unless the special resolution provides otherwise, a reserve arising from the
             reduction of company capital is to be treated for all purposes as a realised profit.

Transfer and transmission of shares

34.   The Directors may in their absolute discretion and without assigning any reason for
      doing so, decline to register the transfer of any share. The Directors' power to decline
      to register a transfer of shares shall not cease to be exercisable on the expiry of two
      months after the date of delivery to the Company of the instrument of transfer of the
      share.



                                              14
              Case 18-12808-KG         Doc 96      Filed 01/30/19        Page 72 of 95




35.   Notwithstanding anything contained in these articles of association, the Directors
      shall promptly register any transfer of shares and shall not suspend registration thereof
      where such transfer:

      (i)        is to any bank, institution or other entity to whom such shares have been
                 charged by way of security or to any nominee or any transferee of such bank,
                 institution or other entity (a "Secured Party"); or

      (ii)       is delivered to the Company for registration by a Secured Party or its
                 nominee in order to register the Secured Party as legal owner of the shares; or

      (iii)      is executed by a Secured Party or its nominee pursuant to the power of sale
                 or other power under such security,

      and furthermore, notwithstanding anything to the contrary contained in these articles of
      association or in any other agreement between the shareholders or any of them, no
      transferor of any shares in the Company or proposed transferor of such shares to a
      Secured Party or its nominee, and no Secured Party or its nominee, shall be required to
      offer the shares which are or are to be the subject of any transfer as aforesaid to the
      shareholders for the time being of the Company or any of them and no such shareholder
      shall have any right under the articles of association or otherwise howsoever to require
      such shares to be transferred to them whether for consideration or not. No resolution
      shall be proposed or passed the effect of which would be to delete or amend this
      regulation unless not less than 21 days' written notice thereof shall have been given to
      any such Secured Party by the Company.

36.   In the case of the death of a member, the survivor or survivors where the deceased was
      a joint holder, and the personal representatives of the deceased where he or she was a
      sole holder, shall be the only persons recognised by the Company as having any title to
      his or her interest in the shares.

37.   Nothing in Regulation 36 shall release the estate of a deceased joint holder from any
      liability in respect of any share which had been jointly held by him or her with other
      persons.

38.   Any person becoming entitled to a share in consequence of the death or bankruptcy of
      a member may, upon such evidence being produced as may from time to time properly
      be required by the Directors and subject to Regulation 39, elect either - (a) to be
      registered himself or herself as holder of the share; or (b) to have some person
      nominated by him or her (being a person who consents to being so registered) registered
      as the transferee thereof.

39.   The Directors shall, in either of those cases, have the same right \o decline or suspend
      registration as they would have had in the case of a transfer of the share by that member
      before his or her death or bankruptcy, as the case may be.

40.   If the person becoming entitled as mentioned in Regulation 38 - (a) elects to be
      registered himself or herself, the person shall furnish to the Company a notice in writing
      signed by him or her stating that he or she so elects; or (b) elects to have another person
      registered, the person shall testify his or her election by executing to that other person
      a transfer of the share.


                                              15
            Case 18-12808-KG           Doc 96      Filed 01/30/19        Page 73 of 95




41.    All the limitations, restrictions and prov1S1ons of Regulations 34 to 40 shall be
       applicable to a notice or transfer referred to in Regulation 44 as if the death or
       bankruptcy of the member concerned had not occurred and the notice or transfer were
       a transfer signed by that member.

42.    Subject to Regulations 43 and 44, a person becoming entitled to a share by reason of
       the death or bankruptcy of the holder shall be entitled to the same dividends and other
       advantages to which he or she would be entitled if he or she were the registered holder
       of the share.

43.    A person referred to in Regulation 42 shall not, before being registered as a member in
       respect of the share, be entitled in respect of it to exercise any right conferred by
       membership in relation to meetings of the Company.

44.    The Directors may at any time serve a notice on any such person requiring the person
       to make the election provided for by Regulation 38 and, if the person does not make
       that election (and proceed to do, consequent on that election, whichever of the things
       mentioned in Regulation 40 is appropriate) within 90 days after the date of service of
       the notice, the Directors may thereupon withhold payment of all dividends, bonuses or
       other moneys payable in respect of the share until the requirements of the notice have
       been complied with.

45.    The Company may charge a fee not exceeding €10.00 on the registration of every
       probate, letters of administration, certificate of death, power of attorney, notice as to
       stock or other instrument or order.

46.    The Directors may determine such procedures as they shall think fit in respect to the
       transmission of shares in the Company held by a body corporate that are transmitted by
       operation of law in consequence of a merger or division.

Dividends

4 7.   The Directors may from time to time:

       47.1   pay to the members such dividends (whether as either interim dividends or final
              dividends) as appear to the Directors to be justified by the profits of the
              Company, subject to section l 17 of the Act;

       47.2   before declaring any dividend, set aside out of the profits of the Company such
              sums as they think proper as a reserve or reserves which shall, at the discretion
              of the Directors, be applicable for any purpose to which the profits of the
              Company may be properly applied, and pending such application may, at the
              like discretion either be employed in the business of the Company or be invested
              in such investments as the Directors may lawfully determine; and

       47.3   without placing the profits of the Company to reserve, carry forward any profits
              which they may think prudent not to distribute.

48.    Unless otherwise specified by the Directors at the time of declaring a dividend, the
       dividend shall be a final dividend.




                                              16
         Case 18-12808-KG             Doc 96       Filed 01/30/19        Page 74 of 95




49.   Where the Directors specify that a dividend is an interim dividend at the time it is
      declared, such interim dividend shall not constitute a debt recoverable against the
      Company and the declaration may be revoked by the Directors at any time prior to its
      payment provided that the holders of the same class of share are treated equally on any
      revocation.

50.   Subject to the rights of persons, if any, entitled to shares with special rights as to
      dividend (and to the rights of the Company under Regulations 18 to 22 and Regulation
      52) all dividends shall be declared and paid such that shares of the same class shall rank
      equally irrespective of the premium credited as paid up on such shares.

51.   If any share is issued on terms providing that it shall rank for a dividend as from a
      particular date, such share shall rank for dividend accordingly.

52.   The Directors may deduct from any dividend payable to any member, all sums of
      money (if any) immediately payable by him or her to the Company on account of calls
      or otherwise in relation to the shares of the Company.

53.   The Directors when declaring a dividend or bonus may direct payment of such dividend
      or bonus wholly or partly by the distribution of specific assets and, in particular, paid
      up shares, debentures or debenture stock of any other company or in any one or more
      of such ways.

54.   Where any difficulty arises in regard to a distribution, the Directors may settle the
      matter as they think expedient and, in particular, may:

      54.1   issue fractional certificates and fix the value for distribution of such specific
             assets or any part of them;

      54.2   determine that cash payments shall be made to any members upon the footing
             of the value so fixed, in order to adjust the rights of all the parties; and

      54.3   vest any such specific assets in trustees as may seem expedient to the Directors.

55.   Any dividend, interest or other moneys payable in cash in respect of any shares may be
      paid-

      55.1   by cheque or negotiable instrument sent by post directed to or otherwise
             delivered to the registered address of the holder, or where there are joint holders,
             to the registered address of that one of the joint holders who is first named on
             the register or to such person and to such address as the holder or the joint
             holders may in writing direct; or

      55.2   by transfer to a bank account nominated by the payee or where such an account
             has not been so nominated, to the account of a trustee nominated by the
             Company to hold such moneys

      provided that the debiting of the Company's account in respect of the relevant amount
      shall be evidence of good discharge of the Company's obligations in respect of any
      payment made by any such methods.

56.   Any such cheque or negotiable instrument referred to in Regulation 55 shall be made
      payable to the order of the person to whom it is sent.

                                              17
           Case 18-12808-KG             Doc 96       Filed 01/30/19        Page 75 of 95




57.   Any one of two or more joint holders may give valid receipts for any dividends, bonuses
      or other moneys payable in respect of the shares held by them as joint holders, whether
      paid by cheque or negotiable instrument or direct transfer.

58.   No dividend shall bear interest against the Company.

59.   If the Directors so resolve, any dividend or distribution which has remained unclaimed
      for twelve years from the date of its declaration shall be forfeited and cease to remain
      owing by the Company. The payment by the Directors of any unclaimed dividend,
      distribution or other moneys payable in respect of a share into a separate account shall
      not constitute the Company a trustee in respect thereof.

Bonus issue of shares

60.   The Directors may resolve to capitalise any part of a relevant sum (within the meaning
      of Regulation 61) by applying such sum in paying up in full unissued shares of a
      nominal value or nominal value and premium, equal to the sum capitalised, to be
      allotted and issued as fully paid bonus shares, to those members of the Company who
      would have been entitled to that sum if it were distributed by way of dividend (and in
      the same proportions).

61.   For the purposes of Regulation 60, "relevant sum" means- (a) any sum for the time
      being standing to the credit of the Company's undenominated capital; (b) any of the
      Company's profits available for distribution; or (c) any sum representing unrealised
      revaluation reserves.

62.    The Directors may in giving effect to any resolution under Regulation 60 make - (a) all
       appropriations and applications of the undivided profits resolved to be capitalised by
       the resolution; and (b) all allotments and issues of fully paid shares, if any, and generally
       shall do all acts and things required to give effect to the resolution.

63.    Without limiting Regulation 62, the Directors may:

       63. l   make such provision as they think fit for the case of shares becoming
               distributable in fractions (and, again, without limiting the foregoing, may sell
               the shares represented by such fractions and distribute the net proceeds of such
               sale amongst the members otherwise entitled to such fractions in due
               proportions);

       63.2    authorise any person to enter, on behalf of all the members concerned, into an
               agreement with the Company providing for the allotment to them, respectively
               credited as fully paid up, of any further shares to which they may become
               entitled on the capitalisation concerned or, as the case may require, for the
               payment by the application thereto of their respective proportions of the profits
               resolved to be capitalised of the amounts remaining unpaid on their existing
               shares,

       and any agreement made under such authority shall be effective and binding on all the
       members concerned.

64.    Where the Directors have resolved to approve a bona fide revaluation of all the fixed
       assets of the Company, the net capital surplus in excess of the previous book value of

                                                18
          Case 18-12808-KG             Doc 96        Filed 01/30/19        Page 76 of 95




       the assets arising from such revaluation may be - (a) credited by the Directors to
       undenominated capital, other than the share premium account; or (b) used in paying up
       unissued shares of the Company to be issued to members as fully paid bonus shares.

General Meetings - General

65.    Subject to Regulation 66 and, for the avoidance of doubt, section 175(3) of the Act, the
       Company shall in each year hold a general meeting as its annual general meeting in
       addition to any other meeting in that year, and shall specify the meeting as such in the
       notices calling it; and not more than 15 months shall elapse between the date of one
       annual general meeting of the Company and that of the next.

66.    So long as the Company holds its first annual general meeting within 18 months of its
       incorporation, it need not hold it in the year of its incorporation or in the year following.

67.    The annual general meeting shall be held at such time and place as the Directors shall
       appoint provided that all general meetings of the Company shall be held within the
       State.

68.    All general meetings of the Company other than annual general meetings shall be called
       extraordinary general meetings.

69.    The Ilirectors may, whenever they think fit, convene an extraordinary general meeting
       and extraordinary general meetings shall also be convened on such requisition, or in
       default, may be convened by such requisitionists, as provided by section 178(3) to (7)
       of the Act. If at any time the number of Directors is less than the minimum number of
       Directors, any Director or any member may convene an extraordinary general meeting
       in the same manner as nearly as possible as that in which meetings may be convened
       by the Directors.

70.   An annual general meeting or extraordinary general meeting of the Company may be
      held outside the State provided that, unless all of the members entitled to attend and
      vote at such meeting consent in writing to its being held outside of the State the
      Company shall make, at its expense, all necessary arrangements to ensure that members
      can by technological means participate in any such meeting without leaving the State.

71.   A general meeting of the Company may be held in two or more venues (whether inside
      or outside of the State) at the same time using any technology that provides members,
      as a whole, with a reasonable opportunity to participate.

Notice of general meetings

72.   The only persons entitled to notice of general meetings of the Company are:

      72. l   the members;

      72.2    the personal representatives of a deceased member, which member would but
              for his death be entitled to vote;

      72.3    the assignee in bankruptcy of a bankrupt member of the Company (being a
              bankrupt member who is entitled to vote at the meeting);

      72.4    the Directors and secretary of the Company; and

                                                19
        Case 18-12808-KG            Doc 96         Filed 01/30/19      Page 77 of 95




      72.5   unless the Company is entitled to and has availed itself of the audit exemption
             under the Act, the statutory auditors (who shall also be entitled to receive other
             communications relating to any general meeting which a member is entitled to
             receive).

73.   A meeting of the Company, other than an adjourned meeting, shall be called:

      73.1   in the case of the annual general meeting or an extraordinary general meeting
             for the passing of a special resolution, by not less than 21 days' notice;

      73.2   in the case of any other extraordinary general meeting, by not less than seven
             days' notice; or
      73.3   in either case, on such shorter notice as all of the members and, unless the
             Company has availed of the audit exemption under section 360 or 365 of the
             Act (and, where relevant, section 399 of the Act has been complied with in that
             regard), the statutory auditors of the Company agree.

74.   In determining the correct period of notice for a general meeting, neither the day on
      which the notice is served nor the day of the meeting for which it is given shall be
      counted.

75.   The accidental omission to give notice of a meeting to, or the non-receipt of notice of a
      meeting by, any person entitled to receive notice shall not invalidate the proceedings at
      the meeting.

Unanimous written resolntions

76.   In accordance with section 193(1) of the Act (as modified in its application to a DAC
      by section 989 of the Act), notwithstanding any provision to the contrary in the Act:

      76.1   a resolution in writing signed by all the members of the Company for the time
             being entitled to attend and vote on such resolution at a general meeting (or
             being bodies corporate by their duly appointed representatives) shall be as valid
             and effective for all purposes as if the resolution had been passed at a general
             meeting of the Company duly convened and held (a "unanimous written
             resolution");
      76.2   if described as a special resolution a unanimous written resolution shall be
             deemed to be a special resolution within the meaning of the Act, and

      76.3   a unanimous written resolution may consist of several documents in like form
             each signed by one or more members.

77.   A unanimous written resolution shall be deemed to have been passed at a meeting held
      on the date on which it was signed by the last member to sign, and, where the resolution
      states a date as being the date of his or her signature thereof by any member, it shall be
      taken that it was signed by him or her on that date.

78.   Where a unanimous written resolution is not contemporaneously signed, the Company
      shall notify the members, within 21 days after the date of delivery to it of the document
      or documents constituting the unanimous written resolution of the fact that the
      resolution has been passed.

                                              20
             Case 18-12808-KG            Doc 96      Filed 01/30/19        Page 78 of 95




79.       The signatories of unanimous written resolution shall, within 14 days after the date of
          its passing, procure delivery to the Company of the documents constituting the
          unanimous written resolution and without prejudice to the use of the other means of
          delivery generally permitted by the Act, such delivery may be effected by electronic
          mail or the use of a facsimile machine and the Company shall retain those documents
          as if they constituted the minutes ofa general meeting of the Company.

80.       A unanimous written resolution within the meaning of Regulation 76 shall be
          ineffective to remove a Director or a statutory auditor (or so as not to continue the
          statutory auditor in office).

Majority written resolutions

81.   An ordinary resolution and special resolution may be passed as majority written
      resolutions in accordance with sections 194 (as modified in its application to a DAC by
      section 990 of the Act) and 195 of the Act.

Written decision of sole member

82.   At any time that the Company is a single-member company, its sole member may pass
      any resolution as a written decision in accordance with section 196 of the Act.

Quorum for general meetings

83.   Two members of a Company present in person or by proxy at a general meeting of it
      shall be a quorum provided that at any time when the Company is a single-member
      company, one member of the Company present in person or by proxy at a general
      meeting of it shall be a quorum.

84.   If within 15 minutes after the time appointed for a general meeting a quorum is not
      present, then:

      84. l      the meeting shall stand adjourned to the same day in the next week, at the same
                 time and place or to such other day and at such other time and place as the
                 Directors may determine; and

      84.2       if at the adjourned meeting a quorum is not present within half an hour after the
                 time appointed for the meeting, the members present shall be a quorum.

Proxies

85.   Every member of the Company entitled to attend and vote at a meeting of the Company
      shall be entitled to appoint another person (whether a member or not) as his or her proxy
      to attend and vote instead of him or her. A member shall not be entitled to appoint more
      than one proxy to attend on the same occasion. A proxy so appointed shall have the
      same right as the member to speak at the meeting and to vote on a show of hands and
      on a poll.

86.   The instrument appointing a proxy (the "instrument of proxy'') shall be in writing:

      86.1      under the hand of the appointer or of his or her attorney duly authorised in
                writing; or


                                                21
          Case 18-12808-KG            Doc 96        Filed 01/30/19        Page 79 of 95




      86.2    if the appointer is a body corporate, either under seal of the body corporate or
              under the hand of an officer or attorney of it duly authorised in writing.

87.   The instrument of proxy and the power of attorney or other authority, if any, under
      which it is signed, or a notarially certified copy of that power or authority, shall be
      deposited at the registered office of the Company or at such other place within the State
      as is specified for that purpose in the notice convening the meeting, and shall be so
      deposited not later than:

      87. I   the time appointed for holding the meeting or adjourned meeting at which the
              person named in the instrument proposes to vote; or

      87.2    in the case of a poll, 48 hours before the time appointed for the taking of the
              poll.

88.   An instrument of proxy which is not in compliance with these Regulations shall not be
      valid.
89.   The depositing of the instrument of proxy may, rather than its being effected by sending
      or delivering the instrument, be effected by communicating the instrument to the
      Company by electronic means.

90.   A vote given in accordance with the terms of an instrument of proxy shall be valid
      notwithstanding the previous death or insanity of the appointer or revocation of the
      proxy or of the authority under which the proxy was executed or the transfer of the
      share in respect of which the proxy is given provided however that it will not be valid
      if notice in writing of such death, insanity, revocation or transfer as is mentioned in that
      subsection is received by the Company at its registered office before the
      commencement of the meeting or adjourned meeting at which the proxy is used.

Form of proxy

91.   An instrument appointing a proxy shall be in the following form or a form as near to it
      as circumstances permit:

      [name of company] ("the Company")

      [name of member] ("the Member") of [address of member] being a member of the
      Company hereby appoint/s name and address of proxy] or failing him or her

      [name and address of alternative proxy] as the proxy of the Member to attend, speak
      and vote for the Member on behalf of the Member at the (annual or extraordinary, as
      the case may be) general meeting of the Company to be held on the [date of meeting]
      and at any adjournment of the meeting.




                                               22
          Case 18-12808-KG                  Doc 96          Filed 01/30/19            Page 80 of 95




       The proxy is to vote as follows:

                                          Voting Instructions to Proxy
                                        (choice to be marked with an 'x ')

         Number or In Favour                               Abstain                      Against
         description
         of
         resolution:

         I
         2
         3
         Unless otherwise instructed the proxy will vote as he or she thinks fit.
         Signature                                                                                          of
         member: ...........................................................................
         Dated:
         [date]. ........................................... ······················· ....... ····· ......

Representative of bodies corporate

92.   Any body corporate which is a member of the Company may, by resolution of its
      directors or other governing body, authorise such person as it thinks fit to act as its
      representative at any meeting of the Company or of any class of members of the
      Company, and the person so authorised shall be entitled to exercise the same powers
      on behalf of the body corporate which he represents as that body corporate could
      exercise if it were an individual member of the Company. The chairperson of a meeting
      may require a person claiming to be an authorised person within the meaning of this
      Regulation to produce such evidence of the person's authority as such as the
      chairperson may reasonably specify and, if such evidence is not produced, the
      chairperson may exclude such person from the meeting.

The business of general meetings

93.   All business shall be deemed to be special business that is transacted at an extraordinary
      general meeting and that is transacted at an annual general meeting other than, in the
      case of an annual general meeting, the business specified in Regulation 94 which shall
      be ordinary business.

94.   The business of the annual general meeting shall include:

      94.1     the consideration of the Company's statutory financial statements and the report
               of the directors and, unless the Company is entitled to and has availed itself of
               the audit exemption under section 360 or 365 of the Act, the report of the
               statutory auditors on those statements and that report;

      94.2     the review by the members of the Company's affairs;

      94.3     the authorisation of the directors to approve the remuneration of the statutory
               auditors (if any); and



                                                      23
           Case 18-12808-KG             Doc 96       Filed 01/30/19        Page 81 of 95




        94.4    save where the Company has availed itself of the audit exemption referred to in
                Regulation 94.1, the appointment or re-appointment of statutory auditors.

Proceedings at general meetings

95.     The chairperson, if any, of the hoard of Directors shall preside as chairperson at every
        general meeting of the Company, or if there is no such chairperson, or if he or she is
        not present at the time appointed for the holding of the meeting or is unwilling to act,
        the Directors present shall elect one of their number to be chairperson of the meeting.

96.     If at any meeting no Director is willing to act as chairperson or if no Director is present
        at the time appointed for holding the meeting, the members present shall choose one of
        their number to be chairperson of the meeting.

97.     The chairperson may, with the consent of any meeting at which a quorum is present,
        and shall if so directed by the meeting, adjourn the meeting from time to time and from
        place to place.

98.     No business shall be transacted at any adjourned meeting other than the business left
        unfinished at the meeting from which the adjournment took place.

99.     When a meeting is adjourned for 30 days or more, notice of the adjourned meeting shall
        be given as in the case of an original meeting but, subject to that, it shall not be
        necessary to give any notice of an adjournment or of the business to be transacted at an
        adjourned meeting.
100.    Unless a poll is demanded in accordance with section 189 of the Act, at any general
        meeting:
        JOO.I   a resolution put to the vote of the meeting shall be decided on a show of hands;
                and
        100.2 a declaration by the chairperson that a resolution has, on a show of hands, been
              carried or carried unanimously, or by a particular majority, or lost, and an entry
              to that effect in the book containing the minutes of the proceedings of the
              Company shall be conclusive evidence of the fact without proof of the number
              or proportion of the votes recorded in favour of or against such resolution.

10 l.   Where there is an equality of votes, whether on a show of hands or on a poll, the
        chairperson of the meeting at which the show of hands takes place or at which the poll
        is demanded, shall not have a second or casting vote.

I02.    Subject to any rights or restrictions for the time being attached to any class or classes
        of shares, where a matter is being decided:

        102.1   on a show of hands, every member present in person and every proxy shall have
                one vote, but so that no individual member shall have more than one vote; and

        102.2 on a poll, every member shall, whether present in person or by proxy, have one
              vote for each share of which he or she is the holder.

l 03.   Where there are joint holders of a share, the vote of the senior who tenders a vote,
        whether in person or by proxy, shall be accepted to the exclusion of the votes of the

                                                24
           Case 18-12808-KG             Doc 96       Filed 01/30/19        Page 82 of 95




        other joint holder or holders; and for this purpose, seniority shall be determined by the
        order in which the names of the joint holders stand in the register of members.

104.    Each of the following:

        104.1   a member of unsound mind;

        104.2 a member who has made an enduring power of attorney;

        104.3 a member in respect of whom an order has been made by any court having
              jurisdiction in cases of unsound mind,

        may vote, whether on a show of hands or on a poll, by his or her committee, donee of
        an enduring power of attorney, receiver, guardian or other person appointed by the
        foregoing court.

105.    Any committee, donee of an enduring power of attorney, receiver, guardian, or other
        person referred to in Regulation 104 may speak and vote by proxy, whether on a show
        of hands or on a poll.

I 06.   No member shall be entitled to vote at any general meeting of the Company unless all
        calls or other sums immediately payable by him or her in respect of shares in the
        Company have been paid.

I 07.   No objection shall be raised to the qualification of any voter except at the meeting or
        adjourned meeting at which the vote objected to is given or tendered, and every vote
        not disallowed at such meeting shall be valid for all purposes. Any such objection made
        in due time shall be referred to the chairperson of the meeting, whose decision shall be
        final and conclusive.

Class meetings

I 08.   The provisions of these articles of association relating to general meetings shall, as far
        as applicable, apply in relation to any meeting of any class of member of the Company.

Appointment of directors

109.    The number of Directors, from time to time, shall be not less than two and not more
        than twelve. A majority of the Directors must be resident in the State for taxation
        purposes and if, for whatever reason, a Director ceases to be resident in the State for
        taxation purposes, he or she shall immediately notify the Company and the other
        Directors in writing.

110.    Directors may be appointed by the members in general meeting, provided that no person
        other than a Director retiring at the meeting shall, save where recommended by the
        Directors, be eligible for election to the office of Director at any general meeting unless
        the requirements of Regulation 115 as to his or her eligibility for that purpose have been
        complied with.

111.    The Directors may from time to time appoint any person to be a Director, either to fill
        a casual vacancy or as an addition to the existing Directors, but so that the total number



                                                25
          Case 18-12808-KG             Doc 96       Filed 01/30/19        Page 83 of 95




       of Directors shall not at any time exceed the number as may be provided for in these
       articles of association.

112.   A Director who is appointed pursuant to Regulation 111 shall not be required to retire
       at the next following annual general meeting.

113.   The Company may from time to time, by ordinary resolution, increase or reduce the
       number of Directors provided that any resolution to appoint a director approved by the
       members that would result in the maximum number of Directors being exceeded shall
       be deemed to constitute an ordinary resolution increasing the number of Directors to
       the number in office following such a resolution of appointment.

114.   The Company may, by ordinary resolution, appoint another person in place of a
       Director removed from office under section 146 of the Act and, without prejudice to
       the powers of the Directors under Regulation 111, the Company in general meeting
       may appoint any person to be a Director either to fill a casual vacancy or as an additional
       Director.

115.   The following are the requirements mentioned in Regulation 110 for the eligibility of a
       person (the "person concerned") for election as a Director at a general meeting, name! y,
       not less than three nor more than 21 days before the day appointed for the meeting there
       shall have been left at the Company's registered office:

       115.1   notice in writing signed by a member of the Company duly qualified to attend
               and vote at the meeting for which such notice is given, of his or her intention to
               propose the person concerned for such election; and

       115.2 notice in writing signed by the person concerned of his or her willingness to be
             so elected.

Vacation of office by Directors

116.   A Director may be appointed or removed by notice in writing served on the Company
       by the Company's holding company. Any such notice shall be effective from the date
       on which it is expressed to take effect.

117.   In addition to the circumstances described in sections 146, 148(1) and 196(2) of the
       Act, the office of Director shall be vacated -

       117.1   ipso facto, if that Director-

               (a)    resigns his or her office by notice in writing to the Company;

               (b)    becomes subject to a declaration of restriction under section 819 of the
                      Act and the Directors, at any time during the currency of the declaration,
                      resolve that his or her office be vacated;

               (c)    resigns his office by spoken declaration at any board meeting and such
                      resignation is accepted by resolution of that meeting, in which case such
                      resignation shall take effect at the conclusion of such meeting unless
                      otherwise resolved;



                                               26
            Case 18-12808-KG            Doc 96      Filed 01/30/19          Page 84 of 95




               (d)     is adjudicated insolvent or bankrupt or makes any arrangement or
                       compromise with his creditors generally (in any jurisdiction);

               (e)     is removed from office by notice in writing to the Company: where there
                       is a sole member, by the sole member or where there is more than one
                       member, by any member or members having the right to attend and vote
                       at a general meeting of the Company on a resolution to remove a
                       Director and holding for the time being not less than 90% in nominal
                       value of the shares giving that right; and

        117.2 by resolution of the board of directors where that Director -

               (a)     can no longer be reasonably regarded as possessing an adequate decision
                       making capacity by reason of his or her health;

               (b)     is sentenced to a term of imprisonment (whether or not the term is
                       suspended) following conviction of a criminal offence in any
                       jurisdiction;

               (c)     is for more than six months absent, without the permission of the
                       Directors, from meetings of the Directors held during that period;

               (d)     is in full-time employment of the Company or the Company's holding
                       company or a subsidiary of the Company's holding company, upon the
                       termination of such employment;

         and a Director so removed shall have no right to prior notice or to raise any objection
       . to his or her removal from office but any removal (other than one initiated by the
         Director) shall be without prejudice to any claim for compensation or damages payable
         as a result of the removal also terminating any contract of service.

Directors' remuneration and expenses

118.    The remuneration of the Directors shall be such as is determined, from time to time, by
        the board of Directors and such remuneration shall be deemed to accrue from day to
        day.
119.    The Directors may also be paid all travelling, hotel and other expenses properly
        incurred by them - (a) in attending and returning from - (i) meetings of the Directors
        or any committee; or (ii) general meetings of the Company, or (b) otherwise in
        connection with the business of the Company.

General power of management and delegation

120.    The business of the Company shall be managed by its Directors within the State and
        the Directors shall endeavour to ensure that the Company remains resident in the State
        for taxation purposes. The Directors may pay all expenses incurred in promoting and
        registering the Company and may exercise all such powers of the Company as are not,
        by the Act or by this Constitution, required to be exercised by the Company in general
        meeting, but subject to:

        120.1 any regulations contained in these articles of association;

                                               27
          Case 18-12808-KG             Doc 96        Filed 01/30/19       Page 85 of 95




       120.2   the provisions of the Act; and

       120.3 such directions, not being inconsistent with the foregoing regulations or
             provisions, as the Company in general meeting may (by special resolution) give.

121.   No direction given by the Company in general meeting under Regulation 120.3 shall
       invalidate any prior act of the Directors which would have been valid if that direction
       had not been given.

122.   Without prejudice to the generality of Regulation 120, Regulation 120 operates to
       enable, subject to a limitation (if any) arising under any of paragraphs 120.1 to 120.3
       of it, the Directors exercise all powers of the Company to borrow money and to
       mortgage or charge its undertaking, property and uncalled capital, or any part thereof.

123.   Without prejudice to section 40 of the Act, the Directors may delegate any of their
       powers (including any power referred to in these articles of association) to such person
       or persons as they think fit, including committees; any such person or committee shall,
       in the exercise of the powers so delegated, conform to any regulations that may be
       imposed on it by the Directors.

124.   The reference in Regulation 120 to a power of the Company required to be exercised
       by the Company in general meeting includes a reference to a power of the Company
       that, but for the power of the members to pass a written resolution to effect the first-
       mentioned power's exercise, would be required to be exercised by the Company in
       general meeting.

125.   The acts of the board of Directors or of any committee established by the board of
       Directors or any delegee of the board or any such conunittee shall be valid
       notwithstanding any defect which may afterwards be discovered in the appointment or
       qualification of any Director, conunittee member or delegee.

126.   The Directors may appoint an assistant company secretary and a deputy company
       secretary for such term, at such remuneration and upon such conditions as they may
       think fit; and any such person so appointed may be removed by them.

Chief Executive Officer

127.   The Directors may from time to time appoint one or more of themselves (who is resident
       in the State for taxation purposes) to the office of Chief Executive Officer (by whatever
       name called including managing director) for such period and on such terms as to
       remuneration and otherwise as they see fit, and, subject to the terms of any agreement
       entered into in any particular case, may revoke such appointment.

128.   Without prejudice to any claim the person so appointed under Regulation 127 may have
       for damages for breach of any contract of service between the person and the Company,
       the person's appointment shall cease upon his or her ceasing, from any cause, to be a
       Director of the Company.

129.   A Chief Executive Officer of the Company shall receive such remuneration whether by
       way of salary, commission or participation in the profits, or partly in one way and partly
       in another, as the Directors may determine.



                                                28
           Case 18-12808-KG            Doc 96       Filed 01/30/19        Page 86 of 95




130.   Without prejudice to section 40 of the Act, the Directors may confer upon a Chief
       Executive Officer any of the powers exercisable by them upon such terms and
       conditions and with such restrictions as they may think fit and in conferring any such
       powers, the Directors may specify that the conferral is to operate either - (a) so that the
       powers concerned may be exercised concurrently by them and the Chief Executive
       Officer; or (b) to the exclusion of their own such powers.

131.   The Directors may (a) revoke any conferral of powers under Regulation 130 or (b)
       amend any such conferral (whether as to the powers conferred or the terms, conditions
       or restrictions subject to which the conferral is made).

Meetings of Directors and committees

132.   The Directors may meet together for the dispatch of business, adjourn and otherwise
       regulate their meetings as they think fit provided that all meetings of the Directors must
       take place within the State. Questions arising at any such meeting shall be decided by
       a majority of votes and where there is an equality of votes, the chairperson shall not
       have a second or casting vote. A Director may, and the secretary on the requisition of a
       Director shall, at any time summon a meeting of the Directors.

133.   All Directors shall be entitled to reasonable notice of any meeting of the Directors.

134.   Nothing in Regulation 133 or any other provision of the Act enables a person, other
       than a Director, to object to the notice given for any meeting of the Directors.

135.   The quorum necessary for the transaction of the business of the Directors may be fixed
       by the Directors, and unless so fixed shall be two but, where the Company has a sole
       Director, the quorum shall be one.

136.   The continuing Directors may act notwithstanding any vacancy in their number but, if
       and so long as their number is reduced below the number fixed in accordance with these
       articles of association as the necessary quorum of Directors, the continuing Directors
       or Director may act for the purpose of increasing the number of Directors to that number
       or of summoning a general meeting of the Company but for no other purpose.

Chairperson

137.   The Directors may elect a chairperson of their meetings and determine the period for
       which he or she is to hold office, but if no such chairperson is elected, or, if at any
       meeting the chairperson is not present within 15 minutes after the time appointed for
       holding it, the Directors present may choose one of their number to be chairperson of
       the meeting.

Committees

138.   The Directors may establish one or more committees consisting in whole or in part of
       members of the board of Directors.

139.   A committee established under Regulation 138 (a "committee', may elect a chairperson
       of its meetings; if no such chairperson is elected, or if at any meeting the chairperson is
       not present within 15 minutes after the time appointed for holding it, the members of
       the committee present may choose one oftheirnumber to be chairperson of the meeting.

                                               29
          Case 18-12808-KG             Doc 96         Filed 01/30/19      Page 87 of 95




140.   A committee may meet and adjourn as it thinks proper. Questions arising at any meeting
       of a committee shall be determined by a majority of votes of the members of the
       committee present, and where there is an equality of votes, the chairperson of the
       committee shall have a second or casting vote.

141.   Where any committee is established by the Directors:

       141.1   the meetings and proceedings of such committee shall be governed by the
               provisions of these articles of association regulating the meetings and
               proceedings of the Directors so far as the same are applicable and are not
               superseded by any regulations imposed upon such committee by the Directors;
               and

       141.2 the Directors may authorise, or may authorise such committee to authorise, any
             person who is not a Director to attend all or any meetings of any such committee
             on such terms as the Directors or the committee think fit, provided that any such
             person shall not be entitled to vote at meetings of the committee.

Written resolutions and telephonic meetings of Directors

142.   A resolution in writing signed by all the Directors, or by all the members of a committee
       of them, and who are for the time being entitled to receive notice of a meeting of the
       Directors or, as the case may be, of such a committee, shall be as valid as if it had been
       passed at a meeting of the Directors or such a committee duly convened and held.

143.   Subject to Regulation 144, where one or more of the Directors (other than a majority
       of them) would not, by reason of:

       143.1   the Act or any other enactment;

       143.2 these articles of association; or

       143.3 a rule oflaw,

       be permitted to vote on a resolution such as is referred to in Regulation 142, if it were
       sought to pass the resolution at a meeting of the Directors duly convened and held, then
       such a resolution, notwithstanding anything in Regulation 142, shall be valid for the
       purposes of that subsection if the resolution is signed by those of the Directors who
       would have been permitted to vote on it had it been sought to pass it at such a meeting.

144.   In a case falling within Regulation 143, the resolution shall state the name of each
       Director who did not sign it and the basis on which he or she did not sign it.

145.   For the avoidance of doubt, nothing in Regulations 142 to 144 dealing with a resolution
       that is signed by other than all of the Directors shall be read as making available, in the
       case of an equality of votes, a second or casting vote to the one of their number who
       would, or might have been, if a meeting had been held to transact the business
       concerned, chairperson of that meeting.

146.   The resolution referred to in Regulation 142 may consist of several documents in like
       form each signed by one or more Directors and for all purposes shall take effect from
       the time that it is signed by the last Director.


                                                 30
            Case 18-12808-KG             Doc 96       Filed 01/30/19       Page 88 of 95




l 47.   A meeting of the Directors or of a committee referred to in Regulation 138 may consist
        of a conference between some or all of the Directors or, as the case may be, members
        of the committee who are not all in one place, but each of whom is able (directly or by
        means of telephonic, video or other electronic communication) to speak to each of the
        others and to be heard by each of the others provided always that all Directors
        participating in the meeting are for the duration of the meeting physically present within
        the State and:

        147.1     a Director or member of the committee taking part in such a conference shall be
                  deemed to be present in person at the meeting and shall be entitled to vote and
                  be counted in a quorum accordingly; and

        147.2 such a meeting shall be deemed to take place:

            (a)       where the largest group of those participating m the conference is
                      assembled;

            (b)       ifthere is no such group, where the chairperson of the meeting then is; or

            (c)       if neither subparagraph (a) or (b) applies, in such location as the meeting
                      itself decides.

Directors' duties, conflicts of interest, etc.

148.    The Directors may have regard to the interests of the Company's holding company and
        to other companies in a group of which it is a member to the full extent permitted by
        the Act.

149. · Subject to the provisions of the Act, a Director may vote in respect of any contract,
       appointment or arrangement in which he or she is interested and he or she shall be
       counted in the quorum present at the meeting.

150.    A Director is expressly permitted (for the purposes of section 228(l)(d) of the Act) to
        use vehicles, telephones, computers, accommodation and any other Company property
        where such use is approved by the board of Directors or by a person so authorised by
        the board of Directors or where such use is in accordance with a Director's terms of
        employment, letter of appointment or other contract or in the course of the discharge of
        the Director's duties or responsibilities or in the course of the discharge of a Directors
        employment.

151.    Nothing in section 228(l)(e) of the Act shall restrict a director from entering into any
        commitment which has been approved by the Board or has been approved pursuant to
        such authority as may be delegated by the Board in accordance with these articles of
        association. It shall be the duty of each Director to obtain the prior approval of the
        Board, before entering into any commitment permitted by sections 228(l)(e)(ii) and
        228(2) of the Act.

152.    A Director may vote in respect of any contract, appointment or arrangement in which
        he or she is interested and shall be counted in the quorum present at the meeting and is
        hereby released from his or her duty set out in section 228(1)(!) of the Act and a Director
        may vote on his or her own appointment or arrangement and the terms of it.



                                                 31
          Case 18-12808-KG             Doc 96       Filed 01/30/19        Page 89 of 95




153.   The Directors may exercise the voting powers conferred by the shares of any other
       company held or owned by the Company in such manner in all respects as they think
       fit and, in particular, they may exercise the voting powers in favour of any resolution -
       (a) appointing the Directors or any of them as Directors or officers of such other
       company; or (b) providing for the payment of remuneration or pensions to the Directors
       or officers of such other company.

154.   Any Director may vote in favour of the exercise of such voting rights notwithstanding
       that he or she may be or may be about to become a Director or officer of the other
       company referred to in Regulation 153 and as such or in any other way is or may be
       interested in the exercise of such voting rights in the foregoing manner.

155.   A Director may hold any other office or place of profit under the Company (other than
       the office of statutory auditor) in conjunction with his or her office of Director for such
       period and on such terms as to remuneration and otherwise as the Directors may
       determine.

156.   No Director or intending such Director shall be disqualified by his or her office from
       contracting with the Company either with regard to his or her tenure of any such other
       office or place of profit or as vendor, purchaser or otherwise.

157.   In particular, neither shall:

       157.1   any contract with respect to any of the matters referred to in Regulation 151,
               nor any contract or arrangement entered into by or on behalf of the Company in
               which a Director is in any way interested, be liable to be avoided; nor

       157.2 a Director so contracting or being so interested be liable to account to the
             Company for any profit realised by any such contract or arrangement,

       by reason of such Director holding that office or of the fiduciary relation thereby
       established.

158.   A Director, notwithstanding his or her interest, may be counted in the quorum present
       at any meeting at which:

       158.I that Director or any other Director is appointed to hold any such office or place
             of profit under the Company as is mentioned in Regulation 155; or

       158.2 the terms of any such appointment are arranged,

       and he or she may vote on any such appointment or arrangement.

159.   Without prejudice to the provisions of section 228 of the Act, a Director may be or
       become a Director or other officer of, or otherwise interested in, any company promoted
       by the Company or in which the Company may be interested as shareholder or
       otherwise.

160.   A Director may act by himself or herself, or his or her firm, in a professional capacity
       for the Company; and any Director, in such a case, or his or her firm, shall be entitled
       to remuneration for professional services as ifhe or she were not a Director, but nothing
       in this Regulation authorises a Director, or his or her firm, to act as statutory auditor of
       the Company.

                                               32
                  Case 18-12808-KG             Doc 96       Filed 01/30/19        Page 90 of 95




'   .



        Alternate Directors

        161.   Any Director (the "appointer") may from time to time appoint any person, resident in
               the State for taxation purposes, to be an alternate director (the "appointee") as respects
               him or her.

        162.   One or more persons may stand appointed at a particular time to be an alternate director
               as respects a particular Director, although only one alternate in respect of each Director
               may attend an 'individual meeting.

        163.   The appointee, while he or she holds office as an alternate director, shall be entitled -

               163.I   to notice of meetings of the Directors;

               163.2 to attend at such meetings as a Director; and

               163.3 in place of the appointer, to vote at such meetings as a Director,

               but shall not be entitled to be remunerated otherwise than out of the remuneration of
               the appointer.

        164.   Any appointment under Regulation 161 shall be effected by notice in writing given by
               the appointer to the Company.

        165.   Any appointment so made may be revoked at any time by the appointer or by an
               ordinary resolution of the members and Regulations 116 and 117 shall apply to each
               alternate director.

        166.   Revocation of such an appointment by the appointer shall be effected by notice in
               writing given by the appointer to the Company.

        167.   An appointee shall cease to be an alternate director ipso facto upon his or her appointer
               ceasing to be a Director.

        168.   The appointer and each appointee of that appointer shall be deemed to constitute but
               one and the same Director for the purposes of counting the number of Directors for all
               purposes under these articles of association or the Act, including for the purposes of
               determining the maximum number of directors, the quorum for a meeting of the
               Directors or a majority of the directors for the purposes of determining the approval of
               a resolution of the Directors or all the Directors for the purposes of a resolution in
               writing of the Directors.

        The common seal and official seal

        169.   The Company's seal shall be used only by the authority of the Directors, a committee
               authorised by the Directors to exercise such authority or by any one or more persons
               severally or jointly so authorised by the Directors or such a committee, and the use of
               the seal shall be deemed to be authorised for these purposes where the matter or
               transaction pursuant to which the seal is to be used has been so authorised. Unless
               otherwise specified by the Directors, or otherwise required by law, there shall be no
               requirement to seal debentures issued by the company.



                                                      33
                          Case 18-12808-KG                Doc 96        Filed 01/30/19       Page 91 of 95




.,   '\   .~




               170.   Any instrument to which a Company's seal shall be affixed shall be signed by any one
                      of:

                      170. l   a Director;

                      170.2 the secretary; or

                      170.3    any other person authorised to sign by (i) the Directors or (ii) a committee or a
                               person with the authority to use the seal under Regulation 169,

                      and the signature or countersignature of a second such person shall not be required.

               171.   The Company may have an official seal for use abroad.

               172.   The Company may have one or more duplicate common seals or official seals for use
                      in different locations.

               Service of notices on members and the Company

               173.   A notice required or authorised to be served on or given to a member of the Company
                      pursuant to a provision of the Act or these articles of association shall, save where the
                      means of serving or giving it specified in Regulation 173.4 is used, be in writing and
                      may be served on or given to the member in one of the following ways:

                      173.1 by delivering it to the member;

                      173.2 by leaving it at the registered address of the memb,;r;

                      173.3 by sending it by post in a prepaid letter to the registered address of the member;
                            or

                      173.4 by electronic means; and

                      each of the members of the Company hereby consents to the use of electronic means in
                      the form of email to serve or give notices in relation to them and further agrees to
                      provide the Company with an email address to which notices may be served or given.

               174.   Any notice served or given in accordance with Regulation 173 shall be deemed, in the
                      absence of any agreement to the contrary between the Company (or, as the case may
                      be, the officer of it) and the member, to have been served or given:

                      174.1    in the case of its being delivered, at the time of delivery (or, if delivery is
                               refused, when tendered);

                      174.2    in the case of its being left, at the time that it is left;

                      174.3    in the case of its being posted (to an address in the State) on any day other than
                               a Friday, Saturday or Sunday, 24 hours after despatch and in the case of its being
                               posted (to such an address}-

                               (a)     on a Friday- 72 hours after despatch; or

                               (b)     on a Saturday or Sunday- 48 hours after despatch;


                                                                  34
                        Case 18-12808-KG             Doc 96      Filed 01/30/19        Page 92 of 95




A   .,   )'




                     174.4 in the case of electronic means being used in relation to it, twelve hours after
                           despatch,

                             but this Regulation is without prejudice to section 181(3) of the Act.

              175.   In addition to the means of service of documents set out in section 51 of the Act, a
                     notice or other document may be served on the Company by an officer or member of
                     the Company by email provided, however, that the Directors have designated an email
                     address for that purpose and notified that email address to its members and officers for
                     the express purpose of serving notices on the Company.

              Sending statutory financial statements to members

              176.   Each of the members hereby agree and consent that copies of the documents referred
                     to in section 338(2) of the Act, are to be treated, for the purposes of section 338 of the
                     Act, as sent to a person where:

                     176.1 the Company and that person have agreed to his or her having access to the
                           documents on a website (instead of their being sent to him or her);

                     176.2 the documents are documents to which that agreement applies; and

                     176.3 that person is notified, in a manner for the time being agreed for the purpose
                           between him or her and the Company, of -

                             (a)    the publication of the documents on a website,

                             (b)    the address of that website, and

                             (c)    the place on that website where the documents may be accessed, and
                                    how they may be accessed.

              177.   Documents treated in accordance with Regulation 176 as sent to any person are to be
                     treated as sent to him or her not less than 21 days before the date of a meeting if, and
                     only if:

                     177.1   the documents are published on the website throughout a period beginning at
                             least 21 days before the date of the meeting and ending with the conclusion of
                             the meeting; and

                     177.2 the notification given for the purposes of paragraph (c) of Regulation 176.3 is
                           given not less than 21 days before the date of the meeting.

              178.   Any obligation by virtue of section 339( I) or (2) of the Act to furnish a person with a
                     document may, unless these articles of association provides otherwise, be complied
                     with by using electronic communications for sending that document to such address as
                     may for the time being be notified to the Company by that person for that purpose.

              Winding up

              179.   Subject to the provisions of the Act as to preferential payments, the property of the
                     Company on its winding up shall, subject to such application, be distributed among the
                     members according to their rights and interests in the Company.

                                                            35
                       Case 18-12808-KG            Doc 96       Filed 01/30/19        Page 93 of 95




.   "   ,)




             180.   Unless the conditions of issue of the shares in question provide otherwise, dividends
                    declared by the Company more than six years preceding the commencement date of a
                    winding up of the Company, being dividends which have not been claimed within that
                    period of six years, shall not be a claim admissible to proof against the Company for
                    the purposes of the winding up.

             Indemnification

             181.   Subject to the provisions of and so far as may be permitted by section 235(3) of the Act
                    every Director, secretary and other officer (excluding statutory auditors) of the
                    Company shall be entitled to be indemnified by the Company against all costs, charges,
                    losses, expenses and liabilities incurred by him in the execution and discharge of his
                    duties or in relation thereto including any liability incurred by him in defending any
                    proceedings, civil or criminal, which relate to anything done or omitted or alleged to
                    have been done or omitted by him as an officer or employee of the Company and in
                    which judgment is given in his favour (or the proceedings are otherwise disposed of
                    without any finding or admission of any material breach of duty on his part) or in which
                    he is acquitted or in connection with any application under any statute for relief from
                    liability in respect of any such act or omission in which relief is granted to him by the
                    Court.




                                                           36
          Case 18-12808-KG             Doc 96    Filed 01/30/19      Page 94 of 95




I, the person whose name, address and description are subscribed, wish to be formed into a
Company in pursuance of this constitution, and I agree to take the number of shares in the ·
capital of the Company set opposite my name.



       Name, address and description                     Number of shares taken
       of subscriber                                     by subscriber




       For and on behalf of
       Markley Asset Portfolio, LLC
       701 Park of Commerce Blvd,
       Suite 301, Baco Raton,
       FL 33487
       USA
       Dublin 4


       Corporate Body                                    One Ordinary Share




Dated the 24 day of March 2014


Witness to the above signature:
                                    Chris Stillman
                                    10 I Park of Commerce Blvd, Suite 30 I
                                    Boca Raton, FL 33487 ·




                                            37
                               Case 18-12808-KG                Doc 96        Filed 01/30/19           Page 95 of 95




,J
  ...      ·;
                  j
                _,,
<. ,.j,..,_. · · - ~ ~ - .

     ··.   ,'




                                                                                                l·oNA.- NA·LSH
                                                                                                l 12 C::C10 R.
                                                                                               Certified as a True Copy
                                                                                               of the Original


                                                 Name, address and description of subscriber




                               For and on behalf of
                               Markley Asset Portfolio, LLC
                               701 PerkofCommeroe Blvd.
                               Suite 301
                               Boca Raton, FL 33487
                               USA

                               Co,:porafu Body




                        Dated th~ 'L !f    day of March 2014



                        Witness 1o the above signatu,es:

                             ~~
                             C. h\" i ; .J'I-ii ' I'\-. /,\h
                              ?01 p.,...k crf CoWI\\A(VCe Blvd"J)l.\ i'r-e '3dl
                                                                               0




                              go 01 RE,il-p1'J1 FL '3"$ 'f &17




                                                                     3S
